Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 1 of 28




          EXHIBIT E
          Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 2 of 28

                                                                                                 US010306026B1

(12) United States Patent                                                  (10) Patent No.: US 10 ,306 ,026 B1
     Morris                                                               (45) Date of Patent:                         *May 28 , 2019
(54 ) METHODS, SYSTEMS, AND COMPUTER                                   (58 ) CPC
                                                                             Field of Classification Search... ........... HO4L 69 / 16
       PROGRAM PRODUCTS FOR SHARING
       INFORMATION FOR DETECTING AN IDLE                                     See application file for complete search history .
       TCP CONNECTION
                                                                       (56 )               References Cited
(71 ) Applicant: SITTING MAN , LLC , Raleigh , NC                                           U . S . PATENT DOCUMENTS
                       (US )
                                                                              6 ,412 ,006   B2    6 /2002    Naudus
(72 ) Inventor: Robert Paul Morris , Raleigh , NC (US)                        7 ,404,210    B2    7 / 2008   Lin
                                                                              7 ,426 ,569   B2    9 /2008    Dunk
(73) Assignee: Jenam Tech , LLC , Longview , TX (US)                          7 ,684, 346   B2
                                                                              7 ,720 , 989 B2
                                                                                                  3 /2010
                                                                                                  5 /2010
                                                                                                             Valli
                                                                                                             Dunk
( * ) Notice:       Subject to any disclaimer, the term of this               7 ,729 ,271 B2      6 / 2010 Tsuchiya et al.
                    patent is extended or adjusted under 35                                           (Continued )
                       U . S . C . 154(b ) by 0 days .
                       This patent is subject to a terminal dis                              OTHER PUBLICATIONS
                       claimer .                                       Office Action Summary in U . S . Appl. No. 12 /714 ,063 dated Jun. 21,
                                                                       2012 .
(21) Appl. No.: 16 /040,517                                                                    (Continued )
(22 ) Filed : Jul. 19 , 2018                                           Primary Examiner — Moustafa M Meky
               Related U . S . Application Data                        (74 ) Attorney, Agent, or Firm — Patrick E . Caldwell,
                                                                       Esq .; The Caldwell Firm , LLC
(63 ) Continuation of application No. 15 /915 ,047, filed on
      Mar. 7 , 2018 , now Pat. No. 10 , 075 ,564, which is a           (57)                        ABSTRACT
      continuation of application No. 157694 ,802, filed on            A computer -implemented method is provided , comprising
      Sep . 3 , 2017 , now Pat. No. 9, 923 ,995 , which is a           causing access to be provided , to a client computer, to code
      continuation -in -part of application No. 14 /667,642,           that causes the client computer to operate in accordance with
      filed on Mar. 24 , 2015 , which is a continuation - in -part     a protocol that is separate from TCP, in order to establish a
      of application No . 13 /477 ,402 , filed on May 22 , 2012,       protocol connection with another server computer, by :
      which           c ontinuatif pplicationN .                       receiving a packet, detecting an idle time period parameter
      12 /714 , 454, filed on Feb . 27 , 2010 , now Pat. No.           field in the packet, identifying metadata in the idle time
      8 ,219 ,606 .                                                    period parameter field for an idle time period , where , after
                                                                       the idle time period is detected , the second protocol con
(51) Int. Ci.                                                          nection is deemed inactive , and creating or modifying , by
      G06F 15 / 16                  (2006 .01)                         the client computer and based on the metadata , a timeout
      H04L 29/ 06                   ( 2006 .01)                        attribute associated with the second protocol connection .
(52 ) U . S . CI.
       CPC                                   H04L 69/ 16 (2013 .01)                         98 Claims, 8 Drawing Sheets

                          Receive , by a second node from a first node, a first transmission                    www 302
                                    controlprotocol ( TCP ) packet in a TCP connection


                         Detect a first idle time period header, in the first packet, identifying
                   .


                         metadata for a first idle time period , detectable by the first node ,
                       during which no TCP packet including data in a first TCP data stream
                                                                                                                      304
                          sent in the TCP connection by the second node is received by the
                                                          first node



                                                                                                                      306
                          modifying,based on the metadata , by the second node a timeout
                                       attribute associated with the TCP connection
              Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 3 of 28


                                                             US 10 ,Page
                                                                     306 ,2026 B1

( 56 )                      References Cited                               Office Action Summary in U . S . Appl. No. 15 /694 ,802 dated Nov .
                                                                           29 , 2017 .
                      U . S . PATENT DOCUMENTS                              Allman , M ., Paxson , V ., Stevens, W ., “ TCP Congestion Control” ,
                                                                           RFC 2581 , Internet Engineering Task Force , http ://tools.ietf.org /rfc/
         8 ,073 , 964 B2 12 / 2011 Dunk                                    rfc2581.txt, — Apr. 1999 .
         8 ,219 ,606 B2      7 / 2012 Morris                               Busatto , Fabio, “ TCP Keepalive Overview ” , TCP Keepalive HOWTO ,
         9 ,923 ,995 B1 *    3 / 2018 Morris                 G06F 9 /50    Section 2 , http : //tldp .org /HOWTO /html_ single / TCP -Keepalive
 2005 /0054347 A1            3 / 2005 Kakani                               HOWTO /# overview , accessed Jan . 2010 , May 2007 .
 2005 /0063304 AL            3 / 2005 Sillasto et al.                      Eggert, L ., Gont, F., “ TCP User Timeout Option ” , RFC 5482 ,
 2005 /0135248 A1 * 6 /2005 Ahuja ........                  H04L 47 / 10   Internet Engineering Task Force (IEFT), http ://tools.ietf.org /html/
                                                                370 /235   rfc5482 .txt, Mar. 2009 .
 2006 / 0034179 AL           2 / 2006 Carter et al.                        Koziero , Charles M ., TCP Connection Management and Problem
 2007/0008884 A1 *           1 / 2007 Tang   . .. . .. ..   H04L 29 /06    Handling, the Connection Reset Function , and TCP “ Keepalives ” ,
                                                               370 / 230
 2009/0252072 A1 10 / 2009 Lind et al.                                     The TCP /IP Guide, p . 3 , http ://www .tcpipguide .com / free/t_
 2010 /0057844 AL 3 / 2010 Johnson                                         TCPConnectionManagementandProblemHandlingtheConnec- 3 .
 2011/0213820 AL 9 / 2011 Morris                                           htm , accessed Feb . 2010 , (c ) 2003- 2010 .
                                                                           Mathis, M ., Mandave , J., Floyd , S ., Romanow , A ., “ TCP Selective
                                                                           Acknowledgement Options” , RFC 2018 , Internet Engineering Task
                 OTHER PUBLICATIONS                                        Force, http :// tools .ietf .org / rfc /rfc2018 .txt, Oct. 1996 .
                                                                           Nagle , John , “ Congestion Control in IP /TCP Internetworks” , RFC
Office Action Summary in U .S . Appl. No. 12/714, 063 dated Mar. 4 ,       896 , Ford Aerospace and Communications Corporation , http ://tools.
2013 .                                                                     ietf.org/ rfc /rfc896 .txt, Jan . 1984 .
Office Action Summary in U .S . Appl.No. 12 /714 , 063 dated Sep. 27 ,     Postel, John ( ed .), Editor; “ Transmission Control Protocol
2013 .                                                                     DARPA Internet Protocol Specification ” , RFC 793 , USC /
Office Action Summary in U . S .Appl. No. 12 /714 ,454 dated Feb . 23,     Information Sciences Institute, http ://tools.ietf.org /rfc /rfc793 .txt, Sep .
2012 .                                                                     1981.
Office Action Summary in U .S . Appl. No. 13 /477 ,402 dated Sep . 24 ,
2014 .                                                                     * cited by examiner
      Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 4 of 28


U . S . Patent                   May 28 , 2019              Sheet 1 of 8                     US 10 , 306 ,026 B1




   |Execution Environment 102
           Device/Node 100
                                                                   Output Device         Input Device
                                                                          130               128
                    VirtualIPU Memory 118
                                                    Instruction        Output            Input Device
                                    Physical IPU    Processing        Device             Adapter 110
                                    Memory 106       Unit 104       Adapter 112

                Applications
                    122
                                                                  - 116

       W               Other Libraries and
                          Subsystems124             Persistent
                                                    Secondary
                                                                                Network
                                                                                Interface                To/From
                                                                                                        Network
                Operating                          Storage 108                  Adapter
               System 120                                                          114




                                                     FIO 1
     Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 5 of 28


U . S . Patent          May 28 , 2019          Sheet 2 of 8                 US 10 ,306 ,026 B1


     Receive, by a first node, first idle information for detecting a first idle      202
     time period during which no TCP packet including data in a first data
     stream sent in the TCP connection by a second node is received by
                                   the first node



       Generate a TCP packet including a first idle time period header                204
      identify metadata for the first idle time period based on the first idle
                                    information




      Send the TCP packet in the TCP connection to the second node to              pe206
     provide the metadata for the first idle time period to the second node




                                                                                      208
       Detect the first idle time period based on the first idle information




     Deactivatethe TCP conn
     Deactivate the TCP connection in response to detecting the first idle
                                    timeperiod
                                                                                      210



                                       Fig . 2
     Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 6 of 28


U . S . Patent         May 28 , 2019            Sheet 3 of 8             US 10 ,306 ,026 B1



      Receive, by a second node from a first node , a first transmission           302
            control protocol (TCP ) packet in a TCP connection



     Detect a first idle timeperiod header, in the first packet, identifying
      metadata for a first idle time period , detectable by the first node,        304
    during which no TCP packet including data in a first TCP data stream
      sent in the TCP connection by the second node is received by the
                                   first node



      modifying, based on the metadata , by the second node a timeout              306
                 attribute associated with the TCP connection




                                       Fig . 3
     Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 7 of 28


U . S . Patent       May 28 , 2019        Sheet 4 of 8        US 10 ,306 ,026 B1




                                 Connection
                                     State 458

                                                             Option
                                                            Attribute
        ITP Policy 450         ITP Monitor 456            Handler 564



       Packet Generator                                    ITP Option
             452                                          Handler 462




       Net Out-Port 454                                  Net In -Port 460

         Fig . 4a                                        Fig . 4b
     Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 8 of 28


U . S . Patent              May 28 , 2019                               Sheet 5 of 8          US 10 ,306 ,026 B1




                                                  Execution Environment 502
                                                            Network Application 504
                 www            w   wwwwwwwwwwwwwwwwwwwwwwwww    www




                 Application Protocol Layer 520
                                                                       Sockets 518
                                                    Settings
                       App In -Port                 Service                    Option       App Out
                          522                         526                     Attribute
                                                                                            Port 524
                                                                            Handler 564

                                                                             Connection
                                                                              State 558
                        Packet                             ITP                              Packet
                       Generator                      Policy                                Handler
                          552                             550                ITP Monitor      516
                                                                                 556

                                                                             ITP Option
                        Net Out                                             Handler 562    Net In -Port
                        Port 554                                   TCP Layer 506              560
                                                                       IP Layer 514
                                                                   Link Layer 512
                                                                       NIC 508
                                                                     Physical Layer
                                                                          510



                                                                 Fig . 5
     Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 9 of 28


U . S . Patent        May 28 , 2019      Sheet 6 of 8       US 10 ,306 ,026 B1



                                                           Second
                                                            Node
                                                             604


                                                    ***
                                                      **




                                      Network
                                        606




         First Node
             602




                                      Fig . 6
 Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 10 of 28


     atent                May 28 , 2019      Sheet 7 of 8         US 10 ,306 ,026 B1


             First Node                                           Second
                    602                                            Node
                                                                   604

     w dleInfo -           702
                           704
GeneratePacket( ITI)

           706 . 1                         Packet(IH ).
                                                            708
                                                            708
                                                                         DetectIHO

                                           - Packet()                 706 .2
           706 .n                    are   nPacket ( a
                          710.1
    Idle TimerSeto)




                          710 . 2
       IdlePop ()

                          712
      Deactivate




                                           Fig . 7
    Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 11 of 28


U . S . Patent                                                   May 28 , 2019                                                           Sheet 8 of 8                                                                    US 10 ,306 ,026 B1


                         804                                                                                                                                 806 annoncen
                                                                                                                                                                                    2
           0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 11 2 3 4 5 6 7 8 9 0 1                                                                                                                                                                                         0




     enman wife ma m?n man wife mo nasan maken me menman außerRaja m te memijn man for a manman wife was niemaniemam mien namannamas mijn man im er vor min man water van mijn man with more sin man nie manamas mage seennmanne samo da nam nije samona
                                  Source Port                                                                                                                          Destination Port
    enman nie ma non tam mihin mo nan man unfin som den man inte menamanwifeme mijn manwho was manman ungfer ww n?nman wife w nim namum mom man mansemenje menare ma nonman wife wasnomanang mas mademememememe me mememe me me min
       1                                                                                                     Sequence Number
                                                                                                      Acknowledgment Number
     of the mo n method after som ofte me after som ofteme after one motor on the men her som ofte memoton me afterman ofte me nofor oh me form o ther one of man efter som att man of meer afar men       om other more after one after one after one motor one after one motor me afin
      | Data                                                                     TUJA PIRS F1
       loffsetl Reserved ( RICISIS Y II                                                                                                                                             Window
     NAMAN               ( G | K | H TINNI
      1                               Checksum                                                                                                                        Urgent Pointer
    en sonmememe me memememememe men manna may nanmen mer om mijn man enfer menje vennmer mom minman abersenadam senesme m?n man aber man envra mememememe meme me mememe me mememe mam nje mar sin man enfer mene
     www
                                                                                        Options                                                                                                                          Padding
    enmemememe me meme nje vam nifer www mijn man winmo man manunfin men när man mijn we minmemaken van mijn man nila som sin man min van de mon enfer von den man ang mama na man mansom man memmememememe memememe me mememe mememe
                                                                                                                                                   data
    enmen man may m?nvan mijn www m?nvan mijn mos nda nonmememe me memememe mememe me mememe me mememe me me me meme memememe me me mememe mememe me memememe men mer var min manwater somemen manwife some medias
                                                                                                                                          802
                                                                                                                                            .. .   ..




                812 sovereen
                                                                                                                            Source Address
                                                                   worfen wo w mowa ww with a morew        men within the     some more now was often come move on now more monew       want when                                                            814
                                                                                                             Destination Address
                                                                  prije sam nan men man som man man van mijn van man som man kan man man van een man was van sen ver wegvan waar weer van van men manwas man nan menen
                                                                    | zero                                | PTCL                                   I                TCP Length                                      1
                                                                  matevan ser man wasmanseme vanennae man man som man somvar sem eiga men sen man som man som man van dever van man man se vaan one man seda


                           822                                                                                                             810

                                                                           man - - - - - o mar er som om - - - - w nogle sowe - - Moe ever -
                                                                               KIND                                 Length 1                                                        ITP Data                             |
                                                                                                                                                                                    - ww ff --- ------ - -- +
                                                                                824                                                       820                                                                    826
                                                                                                 Figures are adapted from RFC 793



                                                                                                                             Fig . 8
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 12 of 28


                                                      US 10 ,306 ,026 B1
     METHODS , SYSTEMS, AND COMPUTER                                      With respect to the keep -alive option , some argue that it
      PROGRAM PRODUCTS FOR SHARING                                     is unnecessary and that it can waste network bandwidth .
    INFORMATION FOR DETECTING AN IDLE                                  Some of these critics point out that a keep - alive packet can
                  TCP CONNECTION                                       bring down a TCP connection . Further, since nodes includ
                                                                     5 ing endpoints in a TCP connection do not cooperate in
                RELATED APPLICATIONS                                   supporting the keep -alive option , the nodes may operate in
                                                                       opposition to one another and /or may waste resources by
   This application is a continuation of, and claims priority          duplicating function , according to critics of the keep -alive
to U . S . patent application Ser. No . 15 /915 , 047 entitled option .
“ METHODS, SYSTEMS, AND COMPUTER PROGRAM 10 Proponents of the keep -alive option claim there is a
PRODUCTS FOR SHARING INFORMATION FOR                                   benefit to detecting a dead peer/partner endpoint sooner. A
DETECTING AN IDLE TCP CONNECTION ,” filed on                           node providing TCP keep -alive can also indirectly detect
Mar. 7 , 2018 which , in turn , is a continuation of, and claims       when a network is so congested that two nodes with end
priority to U . S . patent application Ser. No. 15 /694 , 802 , now points in a TCP connection are effectively disconnected .
U . S . Pat. No. 9 , 923 , 995, entitled “ METHODS , SYSTEMS, 15 Proponents argue that keep -alive can keep an inactive TCP
AND COMPUTER PROGRAM PRODUCTS FOR SHAR                                 connection open . For example , some network nodes such as
ING INFORMATION FOR DETECTING AN IDLE TCP                              firewalls are configured to close TCP connections deter
CONNECTION ,” filed on Sep . 3 , 2017 which , in turn , is a           mined to be idle or inactive in order to recover resources.
continuation -in - part of , and claims priority to U . S . patent     Keep - alive can prevent this . This is good from the perspec
application Ser. No. 14 / 667 ,642 , entitled “ METHODS, 20 tive of the node sending keep -alive packets , but the keep
SYSTEMS, AND COMPUTER PROGRAM PRODUCTS                                 alive packets might cause the firewall to waste resources and
FOR SELECTING A RESOURCE BASED ON A MEA -                              possibly block or terminate TCP connections with other
SURE OF A PROCESSING COST,” filed on Mar. 24 , 2015                    nodes.
which , in turn , is a continuation - in -part of and claims              TCP keep -alive and the debate of its benefits and faults
priority to U . S . patent application Ser. No . 13 /477 , 402 , 25 have been around for decades . To date no mechanism to
entitled “ METHODS, SYSTEMS, AND COMPUTER                             allow two TCP connection endpoints to cooperate in sup
PROGRAM PRODUCTS FOR SHARING INFORMA                                 porting the keep -alive option has been proposed or imple
 TION FOR DETECTING AN IDLE TCP CONNECTION ,"                        mented . The broader issue of enabling cooperation and
filed May 22, 2012 which is a continuation of and claims negotiation between nodes in a TCP connection in detecting
priority to U .S . patent application Ser. No. 12 /714 , 454, now 30 and managing idle , underactive, and /or dead TCP connec
U . S . Pat. No . 8 ,219 ,606 , entitled “METHODS , SYSTEMS, tions remains unaddressed .
AND COMPUTER PROGRAM PRODUCTS FOR SHAR -                                Accordingly , there exists a need for methods , systems,
ING INFORMATION FOR DETECTING AN IDLE TCP                            and computer program products for sharing information for
CONNECTION ,” filed Feb . 27, 2010 .                                 detecting an idle TCP connection .
    U . S . patent application Ser. No . 12 / 714 ,454 , entitled 35
"METHODS, SYSTEMS , AND COMPUTER PROGRAM                                                       SUMMARY
PRODUCTS FOR SHARING INFORMATION FOR
DETECTING AN IDLE TCP CONNECTION ," filed Feb .                           The following presents a simplified summary of the
27 , 2010 is incorporated herein by reference in its entirety disclosure in order to provide a basic understanding to the
for all purposes .                                           40 reader. This summary is not an extensive overview of the
    This application is related to the following commonly disclosure and it does not identify key /critical elements of
owned U .S . Patent Applications, the entire disclosure of the invention or delineate the scope of the invention . Its sole
which is incorporated by reference herein in its entirety for purpose is to present some concepts disclosed herein in a
all purposes: application Ser. No. 12 /714 ,063 filed on 2010 simplified form as a prelude to the more detailed description
Feb . 26 , entitled “Methods, Systems, and Program Products 45 thatA iscomputer
                                                                         presented- implemented
                                                                                      later.    method is provided , compris
for Detecting an Idle TCP Connection " .
                                                               ing: causing access to be provided to a server computer
                        BACKGROUND                             including: a non - transitory memory storing a network appli
                                                                       cation , and one or more processors in communication with
   Various implementations of the transmission control pro - 50 the non -transitory memory , wherein the one or more pro
tocol (TCP ) in network nodes support a number of options              cessors execute the network application to operate in accor
that are not negotiated or even communicated between or                dance with a first protocol including a transmission control
among any of the nodes . Some of these options are included            protocol ( TCP) ; causing a TCP connection to be established
in the specification of the TCP while others are not . For             with a client computer, by: communicating a segment
example , the TCP keep -alive option is supported by a 55              including at least one first synchronize bit, communicating
number of implementations of the TCP. It is not, however,              a first acknowledgement of the segment, and at least one
part of the TCP specification as described in “ Request for            second synchronize bit, and communicating a second
Comments” (RFC ) document RFC 793 edited by John                       acknowledgement; causing first data to be communicated
Postel, titled “ Transmission Control Protocol, DARPA Inter - from the server computer to the client computer utilizing the
net Program Internet Protocol Specification ” (September 60 TCP connection in accordance with the TCP protocol and a
1981 ), which is incorporated here in its entirety by refer -          hypertext transfer protocol (HTTP ) , for being presented to a
ence. One, both , or neither node including an endpoint in a           user of the client computer , causing the server computer to
TCP connection may support a keep -alive option for the                permit second data , from the user of the client computer, to
connection . Each node supports or does not support keep -             be received at the server computer from the client computer
alive for a TCP connection based on each node 's require - 65 utilizing the TCP connection in accordance with the TCP
ments without consideration for the other node in the TCP     protocol and the hypertext transfer protocol (HTTP ); and
connection .                                                  causing access to be provided , to the client computer, to code
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 13 of 28


                                                   US 10 , 306 ,026 B1
that causes the client computer to operate in accordance with     client computer utilizing the TCP connection in accordance
a second protocol that is separate from the TCP , in order to     with the TCP protocol and the hypertext transfer protocol
establish a second protocol connection with another server        (HTTP ); and providing access to code that causes the client
computer, by: receiving a packet, detecting an idle time          computer to operate in accordance with a second protocol
period parameter field in the packet, identifying metadata in 5 that is different from the TCP and that operates above an
the idle time period parameter field for an idle time period ,    Internet Protocol (IP ) layer and below a hypertext transfer
where , after the idle time period is detected , the second       protocol (HTTP ) application layer, in order to setup a second
protocol connection is deemed inactive , and creating or          protocol connection with another server computer, by :
modifying , by the client computer and based on the meta -        receiving , by the client computer from the another server
data , a timeout attribute associated with the second protocol 10 computer, a packet , identifying metadata , that specifies a
connection.                                                       number of seconds or minutes , in an idle time period
   Another computer- implemented method is provided com -         parameter field in the packet for an idle time period during
prising: providing access to a server computer including: a       which , no packet is communicated that meets each of the
non - transitory memory storing a network application , and       following criteria : a ) communicated via the second protocol
one or more processors in communication with the non - 15 connection , and b ) causes the second protocol connection to
transitory memory, wherein the one or more processors             be kept at least partially alive , and determining , by the client
execute the network application to operate in accordance          computer and based on the metadata , a timeout attribute
with a first protocol including a transmission control proto -    associated with the second protocol connection .
col ( TCP ); causing a TCP connection to be established with         Still yet another computer - implemented method is pro
a client computer, by communicating a segment including at 20 vided comprising : providing access to a server computer
least one first synchronize bit; communicating a first            including: a non -transitory memory storing instructions, and
acknowledgement of the segment, and at least one second           one or more processors in communication with the non
synchronize bit; and communicating a second acknowledge           transitory memory, wherein the one or more processors
ment; causing first data to be communicated from the server       execute the instructions such that a network application
computer to the client computer utilizing the TCP connec - 25 operates in accordance with a first protocol including a
tion in accordance with the TCP protocol and a hypertext          transmission control protocol ( TCP ) that operates above an
transfer protocol (HTTP ), for being presented to a user of the   Internet Protocol (IP ) layer and below a hypertext transfer
client computer ; causing the server computer to permit           protocol (HTTP ) application layer, the server computer,
second data , from the user of the client computer, to be         when operating in accordance with the first protocol to set up
received at the server computer from the client computer 30 a TCP connection with a client computer, configured to :
utilizing the TCP connection in accordance with the TCP           communicate a segment including at least one first synchro
protocol and the hypertext transfer protocol (HTTP ) ; and        nize bit, communicate a first acknowledgement of the seg
providing access to code that results in the client computer      ment, and at least one second synchronize bit, and commu
operating in accordance with a second protocol that is            nicate a second acknowledgement; causing first data to be
separate from the TCP, in order to establish a second 35 communicated from the server computer to the client com
protocol connection with another server computer, by : iden -     puter utilizing the TCP connection in accordance with the
tifying idle information for detecting an idle time period,       TCP protocol and a hypertext transfer protocol (HTTP ), for
after which , the second protocol connection is subject to        being presented to a user of the client computer , causing the
deactivation , generating a second protocol packet including      server computer to permit second data , of the user of the
an idle time period parameter field identifying metadata for 40 client computer, to be received at the server computer from
the idle time period based on the idle information , and the client computer utilizing the TCP connection in accor
sending, from the client computer to the another server dance with the TCP protocol and the hypertext transfer
computer, the second protocol packet to provide the meta -        protocol (HTTP ) ; and providing access to code that results
data for the idle time period to the another server computer,     in the client computer operating in accordance with a second
for use by the another server computer in creating or 45 protocol, that is different from the TCP and operates above
modifying , based on the metadata , a timeout attribute asso -    the IP layer and below the HTTP application layer, in order
ciated with the second protocol connection .                      to setup a second protocol connection with another server
   Yet another computer -implemented method is provided           computer , and to : receive idle information for use in detect
comprising: providing access to a server computer includ -        ing an idle time period during which no signal is commu
ing : a non - transitory memory storing instructions , and one 50 nicated that meets each of the following criteria : a ) com
or more processors in communication with the non -transi          municated in the second protocol connection , and b ) results
tory memory, wherein the one or more processors execute           in the second protocol connection being at least partially
the instructions such that a network application operates in      kept alive , generate , based on the idle information , a second
accordance with a first protocol including a transmission         protocol packet including an idle time period parameter field
control protocol (TCP ), the server computer, when operating 55 identifying metadata that is specified in a number of seconds
in accordance with the first protocol to set up a TCP             or minutes , and send , from the client computer to another
connection with a client computer, configured to : commu -        server computer and during the set up of the second protocol
nicate a segment including at least one first synchronize bit     connection , the second protocol packet to provide the meta
communicate a first acknowledgement of the segment, and           data to the another server computer, for use by the another
at least one second synchronize bit, and communicate a 60 server computer in determining a timeout attribute associ
second acknowledgement; causing first data to be commu -  ated with the second protocol connection .
nicated from the server computer to the client computer              Other methods and systems are also described for sharing
utilizing the TCP connection in accordance with the TCP           information for detecting an idle TCP connection . In one
protocol and a hypertext transfer protocol (HTTP ), for being     aspect, a method includes receiving, by a second node from
presented to a user of the client computer; causing the server 65 a first node, a first transmission control protocol ( TCP )
computer to permit second data , of the user of the client packet in a TCP connection . The method further includes
computer, to be received at the server computer from the          detecting a first idle time period header, in the first packet,
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 14 of 28


                                                     US 10 , 306 ,026 B1
identifying metadata for a first idle time period , detectable           BRIEF DESCRIPTION OF THE DRAWINGS
by the first node , during which no TCP packet including data
in a first TCP data stream sent in the TCP connection by the          Objects and advantages of the present invention will
second node is received by the first node . The method still becomeapparent to those skilled in the art upon reading this
further includes modifying, based on the metadata , by the 5 description in conjunction with the accompanying drawings ,
second node a timeout attribute associated with the TCP             in which like reference numerals have been used to desig
connection .                                                        nate like or analogous elements , and in which :
   Further, a system for sharing information for detecting an         FIG . 1 is a block diagram illustrating an exemplary
idle TCP connection is described . The system includes an           hardware device included in and /or otherwise providing an
execution environment including an instruction processing 10 execution environment in which the subject matter may be
unit configured to process an instruction included in at least implemented ;
one of a net in -port component, an idle time period option       FIG . 2 is a flow diagram illustrating a method for sharing
handler component, and an option attribute handler compo - information for detecting an idle TCP connection according
nent . The system includes the net in -port component con - to an aspect of the subject matter described herein ;
figured for receiving, by a second node from a first node , a 15 FIG . 3 is a flow diagram illustrating another method for
first transmission control protocol ( TCP ) packet in a TCP     sharing information for detecting an idle TCP connection
connection. The system further includes the idle time period        according to another aspect of the subjectmatter described
option handler component configured for detecting a first           herein ;
idle time period header, in the first packet, identifying              FIG . 4a and FIG . 4b show a block a diagram illustrating
metadata for a first idle time period , detectable by the first 20 an arrangement of components for sharing information for
node , during which no TCP packet including data in a first         detecting an idle TCP connection according to a further
TCP data stream sent in the TCP connection by the second            aspect of the subject matter described herein ;
node is received by the first node. The system still further          FIG . 5 is a block diagram illustrating an arrangement of
includes the option attribute handler component configured        components for sharing information for detecting an idle
for modifying, based on themetadata , by the second node a 25 TCP connection according to still another aspect of the
timeout attribute associated with the TCP connection              subject matter described herein ;
   In another aspect, a method for sharing information for           FIG . 6 is a network diagram illustrating an exemplary
detecting an idle TCP connection is described that includes       system for sharing information for detecting an idle TCP
receiving, by a first node , first idle information for detecting connection according to an aspect of the subject matter
a first idle time period during which no TCP packet includ - 30 described herein ;
ing data in a first data stream sent in the TCP connection by         FIG . 7 is a message flow diagram illustrating an exem
a second node is received by the first node . The method            plary data and execution flow for sharing information for
further includes generating a TCP packet including a first detecting an idle TCP connection according to an aspect of
idle time period header identifying metadata for the first idle the subject matter described herein ; and
time period based on the first idle information . The method 35 FIG . 8 is a diagram illustrating a structure for a packet
still further includes sending the TCP packet in the TCP transmitted via a network according to an aspect of the
connection to the second node to provide the metadata for           subjectmatter described herein .
the first idle timeperiod to the second node . Themethod also
includes detecting the first idle timeperiod based on the first                  DETAILED DESCRIPTION
idle information. The method additionally includes deacti - 40
vating the TCP connection in response to detecting the first          An exemplary device included in an execution environ
idle time period.                                                   ment that may be configured according to the subject matter
   Still further, a system for sharing information for detect       is illustrated in FIG . 1 . An execution environment includes
ing an idle TCP connection is described . The system          an arrangement of hardware and , optionally , software that
includes an execution environment including an instruction 45 may be further configured to include an arrangement of
processing unit configured to process an instruction included components for performing a method of the subject matter
in at least one of an idle time period policy component, a          described herein .
packet generator component, a net out-port component, an               An execution environment includes and / or is otherwise
idle time period monitor component, and a connection state          provided by one ormore devices . An execution environment
component. The system includes the idle time period policy 50 may include a virtual execution environment including
component configured for receiving , by a first node , first idle   software components operating in a host execution environ
information for detecting a first idle time period during           ment . Exemplary devices included in or otherwise providing
which no TCP packet including data in a first data stream           suitable execution environments for configuring according
sent in the TCP connection by a second node is received by to the subject matter include personal computers, notebook
the first node . The system includes the packet generator 55 computers, tablet computers , servers , hand - held and other
component configured for generating a TCP packet includ      mobile devices,multiprocessor devices, distributed devices ,
ing a first idle time period header identifying metadata for        consumer electronic devices, and /or network - enabled
the first idle time period based on the first idle information .    devices. Those skilled in the art will understand that the
The system still further includes the net out- port component       components illustrated in FIG . 1 are exemplary and may
configured for sending the TCP packet in the TCP connec - 60        vary by particular execution environment .
tion to the second node to provide the metadata for the first          FIG . 1 illustrates hardware device 100 included in execu
idle time period to the second node. The system includes the        tion environment 102 which includes instruction -processing
idle timeperiod monitor component configured for detecting unit (IPU ) 104 , such as one or more microprocessors ;
the first idle time period based on the first idle information . physical IPU memory 106 including storage locations iden
The system includes the connection state component con - 65 tified by addresses in a physical memory address space of
figured for deactivating the TCP connection in response to          IPU 104 ; persistent secondary storage 108 , such as one or
detecting the first idle time period .                              more hard drives and /or flash storage media ; input device
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 15 of 28


                                                      US 10 , 306 ,026 B1
adapter 110 , such as key or keypad hardware , keyboard                   Execution environment 102 may receive user-provided
adapter , and /or mouse adapter, output device adapter 112 ,            information via one or more input devices illustrated by
such as a display or audio adapter for presenting information           input device 128 . Input device 128 provides input informa
to a user ; a network interface , illustrated by network inter- tion to other components in execution environment 102 via
face adapter 114 , for communicating via a network such as 5 input device adapter 110 . Execution environment 102 may
a LAN and/ or WAN : and a communication mechanism that                  include an input device adapter for a keyboard , a touch
couples elements 104- 114 , illustrated as bus 116 . Elements           screen , a microphone, a joystick , a television receiver, a
104 - 114 may be operatively coupled by variousmeans. Bus video      camera , a still camera , a document scanner, a fax , a
 116 may comprise any type of bus architecture, including a 10 device , toa modem
                                                               phone ,
                                                                            name a
                                                                                   , a network adapter, and /or a pointing
                                                                                    few exemplary input devices.
memory bus, a peripheralbus, a local bus, and /or a switch       Input device 128 included in execution environment 102
ing fabric .                                                           may be included in device 100 as FIG . 1 illustrates or may
   IPU 104 is an instruction execution machine, apparatus,             be external (not shown ) to device 100 . Execution environ
or device . Exemplary IPUs include one or more micropro           ment 102 may include one or more internal and /or external
cessors, digital signal processors (DSP ), graphics processing 15 input devices. External input devices may be connected to
units (GPU ) , application - specific integrated circuits (ASIC ),      device 100 via corresponding communication interfaces
and/ or field programmable gate arrays (FPGA ).                         such as a serial port, a parallel port, and /or a universal serial
   IPU 104 may access machine code instructions and data                bus (USB ) port . Input device adapter 110 receives input and
via one or more memory address spaces in addition to the                provides a representation to bus 116 to be received by IPU
physical memory address space . A memory address space 20 104 , physical IPU memory 106 , and /or other components
includes addresses identifying locations in an IPU memory .             included in execution environment 102.
IPU 104 may have more than one IPU memory . Thus, IPU                     Output device 130 in FIG . 1 exemplifies one or more
 104 may have more than one memory address space . IPU                  output devices that may be included in and /or may be
104 may access a location in an IPU memory by processing                external to and operatively coupled to device 100 . For
an address identifying the location . The processed address 25 example , output device 130 is illustrated connected to bus
may be in an operand of a machine code instruction and/ or               116 via output device adapter 112 . Output device 130 may
may be identified in a register or other portion of IPU 104.            be a display device . Exemplary display devices include
  FIG . 1 illustrates virtual IPU memory 118 spanning at                liquid crystal displays (LCDs), light emitting diode (LED )
least part of physical IPU memory 106 and at least part of displays , and projectors. Output device 130 presents output
persistent secondary storage 108. Virtual memory addresses 30 of execution environment 102 to one or more users. In some
in a memory address space may be mapped to physical           embodiments , an output device is a device such as a phone,
memory addresses identifying locations in physical IPU                  a joystick , and /or a touch screen . In addition to various types
memory 106 . An address space for identifying locations in              of display devices , exemplary output devices include print
a virtual IPU memory is referred to as a virtual memory                e rs, speakers, tactile output devices such as motion produc
address space ; its addresses are referred to as virtual 35 ing devices, and other output devices producing sensory
memory addresses ; and its IPU memory is known as a         information detectable by a user.
virtual IPU memory or virtual memory . The term IPU                        A device included in or otherwise providing an execution
memory may refer to physical IPU memory 106 and /or                     environment may operate in a networked environment com
virtual IPU memory 118 depending on the context in which                municating with one or more devices (not shown ) via one or
the term is used .                                                   40 more network interfaces . The terms " communication inter
   Various types ofmemory technologies may be included in face ” and “ network interface ” are used interchangeably .
physical IPU memory 106 . Exemplary memory technologies   FIG . 1 illustrates network interface adapter 114 as a network
include static random access memory (SRAM ) and/ or       interface included in execution environment 102 to opera
dynamic RAM (DRAM ) including variants such as dual data  tively couple device 100 to a network . The terms “ network
rate synchronous DRAM (DDR SDRAM ), error correcting 45 node ” and “ node” in this document both refer to a device
code synchronous DRAM (ECC SDRAM ), and/ or RAM - having a network interface operatively coupled to a network .
BUS DRAM (RDRAM ). Physical IPU memory 106 may                           E xemplary network interfaces include wireless network
include volatile memory as illustrated in the previous sen - adapters and wired network adapters . Exemplary wireless
tence and/or may include nonvolatile memory such as          networks include a BLUETOOTH network , a wireless
nonvolatile flash RAM (NVRAM ) and / or read -only memory 50 802 .11 network , and/ or a wireless telephony network ( e . g .,
(ROM ).                                                                 a cellular, PCS , CDMA , and / or GSM network ). Exemplary
   Persistent secondary storage 108 may include one or more             wired networks include various types of LANs, wide area
flash memory storage devices, one or more hard disk drives,             networks (WANs), and personal area networks (PAN ).
one or more magnetic disk drives, and/ or one ormore optical Exemplary network adapters for wired networks include
disk drives . Persistent secondary storage may include 55 Ethernet adapters , Token - ring adapters, FDDI adapters,
removable media . The drives and their associated computer -            asynchronous transfer mode (ATM ) adapters , and modems
readable storage media provide volatile and/ or nonvolatile             of various types . Exemplary networks also include intranets
storage for computer readable instructions, data structures,            and internets such as the Internet .
program components , and other data for execution environ      FIG . 2 is a flow diagram illustrating a first method for
ment 102 .                                                60 sharing information for detecting an idle TCP connection
   Execution environment 102 may include software com - according to an exemplary aspect of the subject matter
ponents stored in persistent secondary storage 108, in                  described herein . FIG . 3 is a flow diagram illustrating a
remote storage accessible via a network , and /or in an IPU             second method for sharing information for detecting an idle
memory . FIG . 1 illustrates execution environment 102                  TCP connection according to an exemplary aspect of the
including operating system 120 , one or more applications 65 subject matter described herein . FIG . 4a is a block diagram
122 , other program code and /or data components illustrated            illustrating a system for sharing information for detecting an
by other libraries and subsystems 124 .                                 idle TCP connection according to the first method in FIG . 2 .
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 16 of 28


                                                    US 10 ,306 , 026 B1
                                                                                                  10
FIG . 4b is a block diagram illustrating a system for sharing        execution environment 502 . For ease of illustration , both
information for detecting an idle TCP connection according       first node 602 and second node 604 are configured with
to the second method in FIG . 3 . It is expected that many, if adaptations of the arrangement in FIG . 4a and the arrange
not most, systems configured to perform one of the methods ment in FIG . 4b . As such , the description of components and
illustrated in FIG . 2 and FIG . 3 will also be configured to 5 corresponding operations with respect to execution environ
perform the other method .                                      ment 502 in FIG . 5 is applicable to both first node 602 and
   A system for sharing information for detecting an idle second node 604 in FIG . 6 .
TCP connection according to the method illustrated in FIG .            In FIG . 5 , network interface card (NIC ) 508 is an exem
2 includes an execution environment, such as execution        plification of a network interface illustrated in FIG . 1 by
environment 102 in FIG . 1, including an instruction pro - 10 network interface adapter 114 . NIC 508 includes a physical
cessing unit , such as IPU 104, configured to process an      layer component 510 operatively coupling execution envi
instruction included in at least one of an idle time period          ronment 502 to one or more physical media for carrying
policy component 450, a packet generator component 452,        communication signals . The media may be wired , such as an
and a net out -port component 454 , a idle time period monitor Ethernet LAN operating over CAT 6 cabling, or may be
component 456 , and a connection state component 458 15 wireless such as an 802.11n LAN . Other exemplary physical
illustrated in FIG . 4a.                                             layer protocols and corresponding media are identified
   A system for sharing information for detecting an idle            above .
TCP connection performing the method illustrated in FIG . 3            NIC 508 may also include a portion of link layer com
includes an execution environment , such as execution envi- ponent 512 . Link layer component 512 may provide for
ronment 102 in FIG . 1, including an instruction processing 20 communication between two nodes in a point -to -point com
unit , such as IPU 104 , configured to process an instruction       munication and /or two nodes in a local area network (LAN ) .
included in at least one of a net in -port component 460, an         Exemplary link layers and, their protocols have been
idle time period option handler component 462 , an option            described above including FDDI, ATM , and Ethernet . A
attribute handler component 464 illustrated in FIG . 4b.             portion of link layer component 512 is external to NIC 508.
   Components illustrated in FIG . 4a may be adapted for 25 The external portion may be realized as a device driver for
performing the method illustrated in FIG . 2 in a number of NIC 508 .
execution environments. Components illustrated in FIG . 4b          Link layer component 512 may receive data formatted as
may be adapted for performing the method illustrated in           one or more internet protocol ( IP ) packets from internet
FIG . 3 in a number of execution environments . FIG . 5 is a protocol ( IP ) layer component 514 . Link layer component
block diagram illustrating adaptations and / or analogs of the 30 512 packages data from IP layer component 514 according
components of FIG . 4a and FIG . 4b in exemplary execution           to the particular link layer protocol supported . Analogously ,
environment 502 including or otherwise provided by one or            link layer component 512 interprets data , received as signals
more nodes . The method depicted in FIG . 2 and the method           transmitted by the physical media operatively coupled to
depicted in FIG . 3 may be carried out by some or all of the         physical layer component 510 , according to a particular link
exemplary components and / or their analogs.                      35 layer protocol supported . Link layer component 512 may
   The components illustrated in FIG . 4 and FIG . 5 may be          strip off link layer specific data and transfer the payload of
included in or otherwise may be combined with some or all            link layer transmissions to IP layer component 514.
of the components of FIG . 1 to create a variety of arrange -           IP layer component 514 illustrated in FIG . 5 is configured
ments of components according to the subject matter                  to communicate with one ormore remote nodes over a LAN
described herein .                                           40 and / or a network of networks such as an intranet or the
   FIG . 6 illustrates first node 602 and second node 604 as    Internet. IP layer component 514 may receive data formatted
exemplary devices included in and/ or otherwise adapted for as TCP packets from TCP layer component 506 . IP layer
providing a suitable execution environment, such as execu -          component 514 packages data from TCP layer component
tion environment 502 illustrated in FIG . 5 , for an adaptation      506 into IP packets for transmission across a network . The
of the arrangement of components in FIG . 4a and an 45 network may be and/ or may include an internet . Analo
adaptation of the arrangement of components in FIG . 46 . As gously , IP layer component 514 interprets data , received
illustrated in FIG . 6 , first node 602 and second node 604 are      from link layer component 512 as IP protocol data and
operatively coupled to network 606 via respective network            detects IP packets in the received data . IP layer component
interfaces enabling first node 602 and second node 604 to       514 may strip off IP layer specific data and transfer the
communicate . FIG . 7 is a message flow diagram illustrating 50 payload of one or more IP packets to TCP layer component
an exemplary exchange of messages within and between                 506 .
first node 602 and second node 604 according to the subject            In FIG . 5 , IP layer component 514 is operatively coupled
matter described herein .                                      to TCP layer component 506 . TCP layer component 506 is
  As stated , the various adaptations of the arrangements of configured to provide a TCP connection over network 606
components in FIG . 4a and in FIG . 4b described herein are 55 for sending and/or receiving packets included in the TCP
not exhaustive .                                               connection between two nodes exemplified by first node 602
   In FIG . 5 , execution environment 502 illustrates a net -  and second node 604 .
work application 504 operating in a node configured to                  In a TCP connection including first node 602 and second
communicate with one or more other nodes via the TCP                 node 604 , first node 602 may include a first TCP connection
supported by TCP layer component 506 . For example , first 60 endpoint and second node 604 may include a second TCP
node 602 may be included in and/or provide execution                connection endpoint. The first and second TCP connection
environment 502 . Network application 504 may be a first            endpoints identify the TCP connection . The TCP connection
application configured to communicate with an application           may have other identifiers , in addition to the included
operating in second node 604 via network 606 . Second node          endpoints.
604 may be included in and/or provide another instance of 65           Components of execution environment 502 , in an aspect,
execution environment 502 . The operation of both first node        may interoperate with TCP layer component 506 directly . In
602 and second node 604 are described with respect to               another aspect, one or more components , such as network
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 17 of 28


                                                      US 10 , 306 ,026 B1
                               11                                                                      12
application 504 , may interoperate with TCP layer compo                 a message received via a network , and / or a communication
nent 506 indirectly . Network application 504 may exchange              via a shared location in IPU memory and /or secondary
data with TCP layer component 506 via sockets component                 storage .
518 and/or an analog of sockets component 518 . Alterna                    Idle information may be received from a configuration
tively or additionally, network application 504 may com - 5 storage location for TCP layer component 506 in an IPU
municate with a remote node via an application protocol memory and /or in secondary storage 108 . The configured
layer illustrated by application protocol layer component idle information may be maintained and /or otherwise man
520 . Many application protocols currently exist and new    aged by settings service component 526 configured to main
application protocols will be developed . Exemplary appli-              tain and /or manage various options or settings for TCP layer
cation layer protocols include hypertext transfer protocol 10 component 506 and / or one or more TCP connections.
(HTTP ), file transfer protocol (FTP ), and extensible mes .               In an aspect, network application 504 provides idle infor
saging and presence protocol (XMPP).                                   mation to ITP policy component 550 via settings service
   TCP layer component 506 in FIG . 5 may receive data                  component 526 interoperating with sockets component 518 .
from any of various sources for transmitting in correspond              Sockets component 518 and /or TCP layer component 506
ing TCP connections to various corresponding identified 15 may support TCP options applicable globally for some or all
TCP connection endpoints in one or more network nodes.      TCP connections and/ or may support TCP options on a per
FIG . 5 illustrates application in - port ( app in -port) compo         connection basis. Per connection TCP optionsmay override
nent 522 providing an interface component for receiving global TCP options if global options are also supported . In
data to transmit in a TCP connection . FIG . 5 illustrates TCP another aspect, idle information may be received from
layer component 506 includes packet generator component 20 and /or otherwise received based on information via appli
552 configured to package data received by application                  cation protocol layer 520 , via sockets component 518 ,
in - port component 522 for transmitting in one or more TCP             and /or directly from network application 504 .
packets . The one or more TCP packets are provided to IP                  Application protocol layer 520 may provide idle infor
layer component 514 via net out- port component 554 exem                mation to ITP policy component 550 via settings service
plifying an output interface component.                              25 component 526 and , optionally, via sockets component 518 .
   Analogously , TCP layer component 506 interprets data                Idle information provided by application protocol layer 520
received from IP layer component 514 via net in - port                  may be based on data received from network application
component 560. The data is interpreted as TCP data and TCP              504 , based on a particular configuration of application
packets are detected in the received data by net in -port               protocol layer 520 , and /or received from a user and / or
component 560 and /or packet handler component 516 . FIG . 30 administrator of one or both of network application 504 and
5 illustrates TCP layer component 506 includes packet                   application protocol layer 520 .
handler component 516 to strip off and / or otherwise process              In an aspect, the idle information received may be based
TCP layer specific data . Packet handler component 516                  on a previous ITP header identified in a packet in the TCP
interoperates with application out-port (app out- port) com             connection received by first node 602 from second node 604 .
ponent 524 to transfer data in the TCP packet included in a 35 The previous packet may be received by net in -port com
TCP data stream to sockets component 518 , application                  ponent 560 . The previous ITP header may be detected by
protocol layer 520 , network application 504 , and/or other             ITP option handler component 562 interoperating with
components associated with the local endpoint of the TCP                packet handler component 516 . Idle information may be
connection . Detailed information on the operation of TCP is            identified and /or otherwise determined by ITP option han
included in RFC 793 .                                                   derment 562               pi         n t550maintr
   With reference to the method illustrated in FIG . 2 , block          operate with ITP option handler component 562 to receive
202 illustrates the method includes receiving , by a first node,        the idle information .
first idle information for detecting a first idle time period              Idle information received , determined , and / or otherwise
during which no TCP packet including data in a first data               identified may include and /or identify a duration of time for
stream sent in the TCP connection by a second node is 45 detecting an idle time period . The duration may be specified
received by the first node . Accordingly , a system for sharing         according to various measures of time including seconds ,
information for detecting an idle TCP connection includes               minutes , hours , and/ or days .
means for receiving , by a first node , first idle information for        Alternatively or additionally , idle information may
detecting a first idle time period during which no TCP packet           include and/or identify a generator for determining a dura
including data in a first data stream sent in the TCP con - 50 tion of time for detecting an idle timeperiod . An exemplary
nection by a second node is received by the first node . For            generator may include a formula, an expression , a function ,
example , as illustrated in FIG . 4a , idle time period policy          a policy, and / or other mechanism for generating and /or
component 450 is configured for receiving, by a first node,             otherwise identifying a duration of time.
first idle information for detecting a first idle time period      In an aspect, one or more algorithms for generating a
during which no TCP packet including data in a first data 55 duration of time for detecting an idle time period may be
stream sent in the TCP connection by a second node is associated with identifiers. The algorithm identifiers may be
received by the first node .                                    standardized within a group of nodes including first node
   FIG . 5 illustrates idle time period (ITP ) policy component 602 and second node 604 . The received idle information
550 as an adaptation of and/ or analog of ITP policy com - may include and/ or reference an algorithm identifier. First
ponent 450 in FIG . 4a . One or more idle time period policy 60 node 602 and second node 604 may each maintain an
components 550 operate in execution environment 502.            association between one or more of the algorithm identifiers
  Message 702 in FIG . 7 illustrates a communication            and a duration generator such as a function and/ or a class
including and /or otherwise identifying idle information                configured to perform the identified algorithm .
received by ITP policy component 550 . Message 702 may             duration generator may determine the duration of time
take various forms in various aspects. Exemplary forms for 65 for detecting an idle time period based on one or more
message 702 include a function /method invocation , a mes-              attributes accessible to one or both of first node 602 and
sage passed via a message queue, data transmitted via a pipe ,          second node 604 . Exemplary attributes include a measure of
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 18 of 28


                                                     US 10 , 306 ,026 B1
                                13                                                              14
network latency, a measure of network congestion , an indi- keep -alive attributes in determining whether a keep -alive
cation of the availability of a particular resource , a user option is active and / or in identifying its current state .
specified attribute , a security attribute, an energy usage         In response to identifying the idle information , ITP policy
attribute , a user attribute such as role of the user, and/ or a component 550 may activate , disable , and /or modify the
measure of bandwidth supported by NIC 508 and/or a 5 state of the keep -alive option via interoperation with one or
physical network medium operatively coupled to NIC 508 . more of settings service component 526 , connection state
   Alternatively or additionally , idle information may          component 558 , and/or a keep -alive option handler. Thus, in
include a parameter such as one or more of the attributes        response   to identifying the idle information , ITP policy
identified in the previous paragraph for use in a duration
generator for determining a duration of time for measuring 10 alive packet550
                                                                 component
                                                                               is
                                                                                   may prevent and /or alter the time a keep
                                                                                  sent to second node 604 from first node 602.
and /or otherwise detecting an idle time period .                   Alternatively or additionally , ITP policy component 550
   ATCP connection may be identified by its endpoints. First
node 602 and /or second node 604 may include an endpoint operating
                                                                 ated  with
                                                                            in first node 602 may modify an attribute associ
                                                                            an acknowledgment timeout configured for TCP
of the TCP connection . Alternatively or additionally , first
node 602 and /or second node 604 may include a proxy 15 laye     layer  component    506 . Modifying an acknowledgment tim
endpoint representing an endpoint in a TCP connection .               eout attribute may include creating the attribute , deleting the
Nodes , that provide a network address translation (NAT)              attribute, and /or modifying the attribute. ITP policy compo
service , are exemplary nodes including proxy endpoints .             nent 550 may interoperate with settings service component
  Anode including a TCP connection endpoint is referred to            526 , connection state component 558 , and/ or an acknowl
as a host. Hosts are typically user devices and/or servers that 20 edgment option handler component (not shown ) to detect the
typically operate at the edge of a network . While endpoints          existence and state of one or more packet acknowledgment
of most TCP connections are not typically included in                 attributes . In response to identifying the idle information ,
network nodes for relaying, routing, and /or otherwise for -          ITP policy component 550 may modify the state of the
warding TCP packet data within a network such as routing              packet acknowledgment option . Thus, in response to iden
nodes and switching nodes . Such network nodes may 25 tifying the idle information , ITP policy component 550 may
include one or more connection endpoints for one or more              prevent and /or alter the time an acknowledgment is sent in
respective TCP connections. It should be understood that the          a packet in a TCP connection .
term " host” refers to a role played by a device in a network .          Returning to FIG . 2 , block 204 illustrates the method
First node 602 and /or second node 604 may play the role of           further includes generating a TCP packet including a first
a host in a TCP connection and/or may be proxy nodes.              30 idle timeperiod header identifying metadata for the first idle
   A node is referred to as being in or included in a TCP             time period based on the first idle information . Accordingly ,
connection when the node includes an endpoint of the                  a system for sharing information for detecting an idle TCP
connection and / or includes a proxy for a connection end             connection includes means for generating a TCP packet
point, referred to as a proxy endpoint. A proxy endpoint and          including a first idle time period header identifying metadata
an endpoint in a TCP connection may be in the same node 35 for the first idle time period based on the first idle informa
or in different nodes.                                                tion . For example, as illustrated in FIG . 4a , packet generator
   In FIG . 5 , connection state component 558 may maintain           component 452 is configured for generating a TCP packet
state information for one or more TCP connection endpoints            including a first idle time period header identifying metadata
and/or proxy endpoints of corresponding TCP connections               for the first idle time period based on the first idle informa
included in an instance of an execution environment, such as 40 tion .
execution environment 502 , included in and / or provided by            FIG . 5 illustrates packet generator component 552 as an
first node 602 or second node 604 .                                   adaptation of and /or analog of packet generator component
   First node 602 and/ or second node 604 may play a role of          452 in FIG . 4a. One or more packet generator components
a proxy node for a node including a TCP connection                    552 operate in execution environment 502 .
endpoint. First node 602 and /or second node 604 may 45 Packet generator component 552 in FIG . 5 may receive
include a proxy endpoint representing an endpoint in a TCP   idle information and/ or information based on the received
connection . A proxy node forwards TCP packet data , sent by idle information from ITP policy component 550 . Whether
a host including a TCP connection endpoint, to another host and when packet generator component 552 receives infor
including a corresponding connection endpoint represented    mation for including an idle time period ( ITP ) header in a
by a proxy endpoint included in the proxy node and vice 50 TCP packet may depend on a current state of the associated
versa . Exemplary proxy nodes in addition to including                TCP connection . In FIG . 5 , ITP policy component 550 may
routing and /or switching capabilities may include a bridge ,         interoperate with connection state component 558 to deter
a hub , a repeater, a gateway, and a firewall.                        mine whether and when to provide information to packet
   In an aspect, a TCP keep - alive option , a TCP user timeout,      generator component 552 for including an ITP header in a
a retransmission timeout, an acknowledgment timeout, and / 55 TCP packet.
or another timeout associated with a TCP connection may be             I n an aspect, an ITP header may be included in a packet
modified based on the first idle information .                        exchanged during setup of TCP connection. RFC 793
   For example, in FIG . 5 , ITP policy component 550                 describes a " three -way handshake” for establishing a TCP
operating in first node 602 may modify an attribute of a TCP    connection . The synchronization requires each side to send
keep -alive option provided by one or more keep -alive com - 60 it' s own initial sequence number and to receive a confirma
ponents that may include settings service component 526 . tion of it in acknowledgment from the other side . Each side
Modifying a keep -alive attribute may include creating the       must also receive the other side' s initial sequence number
attribute , deleting the attribute, and /or modifying the attri- and send a confirming acknowledgment.
bute . ITP policy component 550 may interoperate with               1) A™B SYN my sequence number is X
settings service component 526 , connection state component 65 2 )A B ACK your sequence number is X
558, and / or a keep - alive option handler component (not         3 )A B SYN my sequence number is Y
shown ) to detect the existence and state of one or more           4 ) A?B ACK your sequence number is Y
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 19 of 28


                                                   US 10 , 306 ,026 B1
                         15                                                                       16
   Because steps 2 and 3 can be combined in a single              ITP data field 826 in FIG . 8 may include and / or otherwise
message this is called the three way (or three message )            identify metadata for the first idle time period . For example ,
handshake.                                                     an ITP data field in a packet may include and /or otherwise
   Other message exchanges may be used in setting up a identify one or more of a duration of time for detecting an
TCP connection as those skilled in the art will understand . 5 idle time period , a duration generator for determining a
                                                               duration of time for detecting an idle time period , and a
Such other exchanges are not currently supported by the parameter
 TCP as described in RFC 793 . The specified “ three -way paramet          for use in a duration generator for determining a
handshake” and other patterns of message exchange for period . time for measuring and detecting an idle time
                                                               duration  of
setting up a TCP connection include packets that are con
sidered to be in the TCP connection for purposes of this 10 otherMessage 704 in FIG . 7 illustrates an invocation and /or
                                                                     access to packet generator component 552 for gener
disclosure . Including an ITP header may be restricted to      ating a TCP packet including an ITP header based on
packets exchanged in connection setup , excluded from pack received idle information .
ets exchanged during connection establishment, or allowed             Returning to FIG . 2 , block 206 illustrates the method
in one or more packets exchanged during connection estab
lishments and in packets exchanged after connection setup .         nection to the second node to provide the metadata for the
   In an aspect, when connection state component 558                first idle time period to the second node . Accordingly , a
and /or ITP policy component 550 determine an ITP header            system for sharing information for detecting an idle TCP
should be included in a TCP packet based on received idle           connection further includes means for sending the TCP
information , packet generator component 552 may include 20 packet in the TCP connection to the second node to provide
the ITP header in a next TCP packet generated in response           themetadata for the first idle time period to the second node .
to data received via application in -port component 522 for         For example , as illustrated in FIG . 4a, the net out-port
sending to first node 602 . In another aspect, packet generator     component 454 is configured for sending the TCP packet in
component 552 may send the ITP header in a TCP packet in            the TCP connection to the second node to provide the
the TCP connection with no data included in the TCP data 25 metadata for the first idle time period to the second node .
stream sent by first node 602 to second node 604 . Such a      FIG . 5 illustrates net out-port component 554 as an
packet is referred to as an empty Packet generator compo - adaptation of and /or analog of net out- port component 454
nent 554 may send the empty TCP packet when TCP layer               in FIG . 4a . One or more net out -port components 554
component 506 has no for data from an application in second         operate in execution environment 502. Net out-port compo
node 604 to send in the TCP data stream to first node 602 . 30 nent 554 is illustrated operatively coupled to packet genera
   Packet generator component 552 may generate a packet             tor component 552. Net out- port component 554 may
according to the TCP specifications and may include a receive TCP packet data from packet generator component
header identified as an ITP header in accordance with          552 and interoperate with IP layer component 514 to send
 specifications for including TCP option headers in a TCP the TCP packet in one or more IP packets via network 606
packet. See RFC 793 for more details. FIG . 8 illustrates a 35 to second node 604 . Message 706 . 1 in FIG . 7 illustrates a
 format or structure for a TCP packet 802 as described in TCP packet including an ITP header sent by first node 602
RFC 793 . Each “ + ” character in FIG . 8 , indicates a bit         and received by second node 604 .
boundary . TCP packet 802 specifies a location and format             In one aspect, an ITP header may be sent to make sending
for including a source port 804 portion including an iden -         one or more TCP keep - alive packets by a partner node in the
tifier for an endpoint of the TCP connection for a sending 40 connection unnecessary . A receiver of a packet including an
node and a destination port 806 including an identifier for a ITP header , such as second node 604 , may keep a TCP
corresponding endpoint of the TCP connection in a receiving   connection alive based on information in the ITP header.
node . IP packet 810 illustrates a format for an IP packet      In another aspect, first node 602 may set a keep - alive
header for an IP packet including TCP packet data . Source          timeout attribute based on a duration of the first idle time
address 812 specifies a location and format in an IP header 45 period identified in the first idle information and / or in the
for including a network address identifying a network inter -  metadata provided to second node 604 . For example , first
face of the sending node , and destination address 814             node 602 may monitor a time period during which no
identifying a network interface for the receiving node . A          non - empty packets are sent or received in the TCP connec
network address and a port number identify a connection             tion . A keep - alive option handler and /or keep - alive compo
endpoint in a network . Two endpoints identify a TCP 50 nent (not shown ) operating in first node 602 may set a
connection .                                                        keep -alive timer according to the timeout attribute, with a
   FIG . 8 also illustrates a format for an exemplary ITP          duration that will result in the keep -alive timer expiring
header 820 . A KIND location is specified for including an         before an idle time period can occur. In response to detecting
identifier indicating that the option is an idle time period        a keep -alive timeout, which may be indicated by the expi
( ITP ) option in an ITP header . Identifiers for option headers 55 ration of the keep -alive timer, the keep -alive option handler
are currently under the control of the Internet Assigned            and/or keep -alive policy component may provide informa
Numbers Authority ( IANA ). Length field 824 identifies a tion to packet generator component 552 to generate a TCP
length of an ITP header. An ITP data field 826 is specified keep -alive packet. The packet generator component 552
for including ITP header information for detecting an idle may provide the generated packet to net out-port component
time period as described herein                               60 554 for sending the TCP keep -alive packet to second node
   Those skilled in the art will recognize given this disclo - 604 to determine whether the TCP connection is active
sure that an ITP header may have other suitable formats and      and /or to keep the TCP connection active .
may be included in a TCP packet in structures and locations         In another aspect, ITP policy component 550 operating in
other than those specified for TCP options in RFC 793. An first node 602 may set a timer, analogous to the keep -alive
equivalent or analog of an ITP header may be included in a 65 timer described in the previous paragraph that expires before
footer of a protocol packet in an extension and/ or variant ofan timeperiod can occur. In response the timer expiring, ITP
the current TCP.                                              policy component 550 may provide idle information to
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 20 of 28


                                                    US 10 , 306 ,026 B1
                                                                                             18
packet generator component 552 to generate a TCP packet             may include detecting that all received data has been
including a second ITP header. Content of the second ITP        acknowledged and /or that all sent data has been acknowl
header may be based on the first idle information received , edged .
data received from second node 604 , information received          In an aspect, ITP policy component 550 may include a
from a network application thatmay be from a user, and /or 5 policy with a rule indicating that an idle time period cannot
                                                                begin while a TCP packet sent by first node 602 remains
on any information accessible to TCP layer component 506 unacknowledged
in execution environment 502 in first node 602 . The TCP nent 550 may prevent     by second node 604. ITP policy compo
packet generated by packet generator component 552 is initiating detection of anITP          monitor component 556 from
                                                                                         idle time period while unacknowl
provided to IP layer component 514 via net out- port com 10 edged data exists . In a further  aspect, a time duration may be
ponent 554 to send to second node 604 in the TCP connec associated and/ or included in the       policy identifying a limit to
tion . Along with sending the message , first node 602 may      a period  of waiting  to receive  acknowledgment of TCP
reset and/or otherwise restart detection of the first idle time      packet data sent by first node 602 . In one aspect, waiting for
period . Thus, a second ITP header may be sent in a second           lack of an acknowledgment for an empty packet does not
 TCP packet by first node 602 to second node 602
                                 second node     along with
                                             buz along with 15 delay detection of an idle time period, while in another
restarting detection of the first idle time period . Alterna         aspect ITP monitor component 556 will not initiate detection
tively, first node 602 may reset and initiate detection of an        while an empty packet remains unacknowledged .
idle time period with a different duration than the previous            In an aspect, idle information , received by a node may be
idle time period, based on the idle information for generating       included in and/or otherwise based on a previous idle time
the second ITP header.                                            20 period header identified in a previous TCP packet received
   Returning to FIG . 2 , block 208 illustrates the method           in the TCP connection by the node from a remote node prior
further includes detecting the first idle time period based on       to sending an ITP header based on the idle information by
the first idle information . Accordingly , a system for sharing      the node. For example , the first idle information received by
information for detecting an idle TCP connection further         ITP policy component 550 in first node 602 may be based on
includes means for detecting the first idle time period based 25 an idle timeperiod header included a TCP packet in the TCP
on the first idle information . For example , as illustrated in  connection sent by second node 604 and received by first
FIG . 4a , the idle time period monitor component 456 is node 602 prior to sending the first TCP packet by first node
configured for idle time period monitor.                           602 . The exchange of ITP headers may include a negotiation
   FIG . 5 illustrates idle time period monitor component 556or 30 between
                                                                      A
                                                                              first node 602 and second node 604 .
                                                                          duration   of time may be identified based on the idle
as an adaptation of and/ or analog of idle time period monitor
component 456 in FIG . 4a . One or more idle time period 602       information received by ITP policy component in first node
monitor components 556 operate in execution environment Detecting       . A timer may be set according to the identified duration .
                                                                                the first idle time period may include and /or
502 .
                                                                   otherwise   may    be based on detecting the timer expiration .
    In an aspect, in response to receiving the first idle infor 35 ITP monitor component
mation , ITP policy component 550 may store a value rep expire in a time duration556identified    may set a timer configured to
resenting a duration of time in a configuration storage information received by ITP policy based                 on the first idle
                                                                                                           component 550 . The
 location . Alternatively, or additionally , ITP policy compo -    identified duration may be longer , shorter, or equal to a
nent 550 may invoke a duration generator to determine a duration of the idle time period . ITP monitor component 556
duration of time for detecting the idle time period . The 40 may use multiple timers. ITP monitor component 556 may
duration generator may be preconfigured for the TCP con            recalculate and /or otherwise generate a new idle duration
nection and /or may be identified based on the idle informa- based on the idle information at one or more times during
tion received . As described , the invoked generator may be detection of the first idle time period. That is, a duration of
invoked with a parameter included in and/ or otherwise               an idle time period may be static and /or may be dynamic ,
identified based on the received idle information .               45 changing based on attribute information accessible during
   ITP policy component 550 may interoperate with ITP                the detection process and /or based on one or more duration
monitor component 556 to identify the duration for detecting         generators.
the idle time period . ITP monitor component 556 , in various          Message 710 . 1 illustrates a call and /or other communi
aspects, may receive information including and /or otherwise         cation between ITP monitor component 556 and a timer
identifying a duration of time, a duration generator , and /or 50 component in first node 602 to set a timer included in
a parameter for a duration generator. ITP monitor compo              detecting an idle time period . Prior to the setting the timer ,
nent 556 may initiate and / or restart a process for detecting       first node 602 and second node 602 may be active in
an idle time period . In an aspect, ITP monitor component            exchanging TCP packets as illustrated by messages includ
556 detects and / or otherwise identifies a beginning of a           ing message 706 .2 through message 706 .n . Those skilled in
potential idle time period based on one or more specified 55 the art will recognize that detection of an idle time period
events .                                                     may not include explicitly and / or directly using a timer. ITP
    In an aspect, detecting the first idle time period by ITP       monitor component 556 may monitor other events as a
monitor component 556 may include detecting a time period           proxy or indirect mechanism for initiating detection and
 in the idle time period during which first node 602 has            detecting an idle time period .
received acknowledgment for all data sent via the TCP 60               ITP monitor component 556 may detect one or more
connection in the TCP data stream by first node 602 to events configured to indicate that an idle time period has
second node 604 . Further, the first idle time period may   occurred . For example , expiration of a timer or multiple
include a time period during which first node 602 has sent associated timers may be interpreted by ITP monitor com
one or more TCP packets to second node 604 to acknowl-      ponent 556 as marking an occurrence of the first idle time
edge all data received in a TCP data stream in the TCP 65 period . Message 710 . 2 illustrates ITP monitor component
connection from second node 604 to first node 602. Detect-  556 receiving information identifying expiration of a timer
ing the first idle time period by ITP monitor component 556 for detecting the first idle time period .
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 21 of 28


                                                    US 10 ,306 ,026 B1
                                                                                                20
   In a further aspect, in response to detecting the expiration   ITP option handler component 562 may identify the second
of a timer set as described above, a TCP keep - alive packet      ITP header received from second node 604 . The identified
may be sent by first node 602 to determine whether the TCP        second ITP header may be for detecting by first node 602 an
connection is action and / or to keep the TCP connection          idle time period , during which no TCP packet in the TCP
active. When the keep - alive packet is sent, an acknowledg - 5 connection is received , by the first node 602 that includes
ment timer may be set . If a timeout of the acknowledgment data in the first TCP data stream from second node 604 . The
timer is detected indicating no TCP packet has been received      first idle time period may be detected by ITP monitor
acknowledging the keep -alive packet , the first idle time component
period may be detected in response to and /or otherwise header and 556              in first node 602 based on the second ITP
                                                                               based on the received idle information . The
based on the timeout of the acknowledgment timer.              10 second ITP header received in the TCP packet from second
    In FIG . 5 , ITP policy component 550 in first node 602       node 604 may be based on the first ITP header in the TCP
may provide a duration identified based on the received idle packet        sent in the TCP connection by first node 602 to
 information to a keep -alive monitor component ( not shown ).
 The keep - alive monitor component may configure a keep          second   node 604 .
alive timer to expire based on the identified duration . In 15 In some aspects , the first node and second node 604 may
response to detecting expiration of the keep -alive timer, ITP continue to exchange ITP headers. Information in the
monitor component 556 may invoke packet generator com exchanged ITP headers may be based on ITP headers
ponent 552 to generate a TCP keep -alive packet. First node received in the TCP connection and/or on data accessible
602 may send the TCP packet to second node 604 . The TCP locally to one or both of the nodes . In some aspects , the
keep -alive packet may be sent to prevent detection of an idle 20 exchange may be a negotiation while in other the exchange
time period by second node 604 and /or may otherwise be           may simply be informational.
sent to detect by first node 602 whether the TCP connection         Returning to FIG . 2, block 210 illustrates the method
is active.                                                        further includes deactivating the TCP connection in response
   First node 602 may set an acknowledgment timer asso - to detecting the first idle time period . Accordingly , a system
ciated with sending the packet. If the acknowledgment timer 25 for sharing information for detecting an idle TCP connection
expires before a TCP packet is received from second node          further includes means for deactivating the TCP connection
602 acknowledging the packet sent, ITP monitor component          in response to detecting the first idle time period . For
556 may detect the idle time period in response to and/or         example, as illustrated in FIG . 4a, the connection state
otherwise based on expiration of the acknowledgment timer.        component 458 is configured for deactivating the TCP
   Receiving a packet from second node 604 included in the 30 connection in response to detecting the first idle time period .
TCP connection is an event that, in various aspects, may          FIG . 5 illustrates connection state component 558 as an
directly and /or indirectly indicate the beginning of a poten adaptation
 tial idle time period . A potential idle time period may begin 458 in FIG of and /or analog of connection state component
at some specified point during and /or after processingLeta 36 558 operate in .execution
                                                                           . 4a  One or more connection state components
                                                                                           environment 502 .
received TCP packet. In one aspect, an empty TCP packet 35 When ITP monitor component                556 in first node 602
may be received while a potential idle time period is being
monitored . That is, a beginning of the potential idle time detects an idle time period , ITP monitor component 556 may
period has been detected . In response to receiving the empty provide   an indication to connection state component 558 .
 TCP packet, monitoring of the current potential time period The indication may indicate that the idle time period for the
may be aborted . Further, in response to receiving the empty 40 TCP connection has been detected and/ or otherwise may
TCP packet, a beginning of a next potential idle time period    instruct connection state component 558 and /or other com
may be detected.                                                ponents in TCP layer component 506 to deactivate the TCP
   In FIG . 5 , ITP policy component 550 and ITP monitor          connection . Message 712 in FIG . 7 illustrates a communi
component 556 may operate to reset and / or initiate detection cation to deactivate the TCP connection communicated in
of an idle timeperiod in response to receiving an empty TCP 45 response to detecting the idle time period .
packet . First node 602 may receive an empty packet. In          Deactivating the TCP connection may include closing the
response , ITP monitor component 556 may receive an event         TCP connection . A TCP connection may be closed using a
and/ or other indication to reset detection of an idle time       three -way handshake packet exchange described in RFC
period . Resetting the detecting process may be based on          793. Deactivating the TCP connection may include sending
whether or not a received empty TCP packet matches a 50           a TCP packet by the detecting node to reset the TCP
specified condition . ITP option handler component 562 may        connection . According to RFC 793 , first node 602 may send
be configured to determine whether a received empty TCP           a TCP packet including a reset (RST) bit set to “ 1 ” to
packet matches the condition . If ITP option handler com -        indicate a connection reset . Deactivating the TCP connec
ponent 562 determines the empty packet matches the con -          tion may include , alternatively or additionally , releasing a
dition , ITP monitor component 556 may be instructed to 55 resource allocated for maintaining and /or activating the TCP
reset and / or restart detection of the first idle time period connection .
including detecting the beginning of a next potential time           with respect to the method illustrated in FIG . 3, block 302
period .                                                          illustrates the method includes receiving, by a second node
   The condition may match received TCP packets including         from a first node , a first transmission control protocol ( TCP )
ITP headers and /or other TCP option headers . A condition 60 packet in a TCP connection . Accordingly , a system for
may match a port number and /or other field in TCP packet.        sharing information for detecting an idle TCP connection
 A condition may further be based on a network address in an      includes means for receiving, by a second node from a first
IP header including the TCP packet.                               node , a first transmission control protocol ( TCP ) packet in a
   In a further aspect, first node 602 may receive via network TCP connection . For example , as illustrated in FIG . 4b , the
606 from second node 604 a TCP packet in the TCP 65 net in -port component 460 is configured for receiving, by a
connection including an second ITP header. Message 706 . 2        second node from a first node, a first transmission control
in FIG . 7 illustrates the TCP packet sent by second node 604 .   protocol ( TCP ) packet in a TCP connection.
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 22 of 28


                                                    US 10 , 306 ,026 B1
                               21                                                                 22
   FIG . 5 illustrates net in -port component 560 as an adap       and /or a parameter for a duration generator. The first idle
tation of and /or analog of net in -port component 460 in FIG .    time period header may identify metadata including and /or
4b . One or more net in -port components 560 operate in            identifying for detection of the first idle time period by first
execution environment 502.                                     node 602 a duration of time, a generator for determining a
  As described above , net in -port component 560 in FIG . 5 5 duration of time, and /or an input for determining a duration
may operate in an instance of execution environment 502 of time.
and / or an analog included in and/ or including second node     Returning to FIG . 3, block 306 illustrates the method yet
604. The TCP packet, illustrated by message 706 . 1 in FIG .       further includes modifying , based on the metadata , by the
7 and described above , may be received by net in - port second node a timeout attribute associated with the TCP
component 560 in second node 604 . The TCP packet may 10 connection . Accordingly , a system for sharing information
include data in a second TCP data stream sent by first node        for detecting an idle TCP connection includes means for
602 to second node 604 to deliver to a user of TCP layer           modifying, based on the metadata , by the second node a
component 506 in second node 604 such as network appli -           timeout attribute associated with the TCP connection . For
cation 504 . Alternatively , the TCP packet may be an empty example , as illustrated in FIG . 4b , the option attribute
TCP packet. The received TCP packet may be a packet 15 handler component 464 is configured for modifying, based
included in setting up the TCP connection as described      on the metadata , by the second node a timeout attribute
above .                                                     associated with the TCP connection .
   Returning to FIG . 3 , block 304 illustrates the method        FIG . 5 illustrates option attribute handler component 564
further includes detecting a first idle time period header, in as an adaptation of and /or analog of option attribute handler
the first packet, identifying metadata for a first idle time 20 component 464 in FIG . 4b . One or more option attribute
period , detectable by the first node, during which no TCP handler components 564 operate in execution environment
packet including data in a first TCP data stream sent in the       502 .
 TCP connection by the second node is received by the first           In an aspect, ITP option handler component 562 may one
node . Accordingly, a system for sharing information for           or more attribute option handler components 564 to modify
detecting an idle TCP connection includes means for detect - 25 one or more corresponding attributes of a keep -alive option ,
ing a first idle time period header, in the first packet,          a TCP user timeout, a retransmission timeout, an acknowl
identifying metadata for a first idle time period , detectable     edgment timeout, and another timeout associated with the
by the first node , during which no TCP packet including data TCP connection , in response to identifying the ITP header.
 in a first TCP data stream sent in the TCP connection by the  The modifying may be based on the content of the ITP
second node is received by the first node. For example, as 30 header.
 illustrated in FIG . 4b , idle time period option handler       For example, ITP option handler component 562 in sec
component 462 is configured for detecting a first idle time ond node 604 may interoperate with a keep -alive attribute
period header, in the first packet, identifying metadata for a option handler component 564 directly and / or indirectly via
 first idle time period, detectable by the first node, during settings service component 526 , connection state component
which no TCP packet including data in a first TCP data 35 558, and /or a keep - alive policy component ( not shown ) to
stream sent in the TCP connection by the second node is detect the existence and state of one or more keep - alive
received by the first node .                                       attributes in determining whether the keep -alive option is
   FIG . 5 illustrates idle time period option handler compo -     active and /or the state of the keep - alive option .
nent 562 as an adaptation of and / or analog of idle time    I n response to identifying the idle timeperiod header, ITP
period option handler component 462 in FIG . 4b . One or 40 option handler component 562 may activate , disable , and/or
more idle time period option handler components 562 oper -         modify the state of the keep - alive option via interoperation
ate in execution environment 502 .                                 with the keep -alive attribute option handler. Thus, in
   In FIG . 5 , ITP option handler component 562 is opera -        response to identifying the idle information , attribute option
tively coupled to packet handler component 516 The TCP             handler component 564 may prevent and /or alter the time a
packet , including the ITP header sent by first node 602 , may 45 keep - alive packet is sent by second node 604 to first node
be received , and identified as a TCP packet by net in -port       602 .
component 560 operating in second node 604 . As illustrated          Alternatively or additionally , an attribute option handler
in FIG . 5 , net in -port component 560 and /or an analog of net   component 564 may modify an attribute associated with a
in - port component 560 may provide and /or otherwise iden -       packet acknowledgment option provided by TCP layer com
tify the received packet to packet handler component 516 . 50 ponent 506 in first node 602. Modifying a packet acknowl
Packet handler component 516 may detect various portions           edgment attribute may include creating the attribute , delet
of the TCP packet according to the TPC packet 802 structure        ing the attribute , and / or modifying the attribute . Attribute
as illustrated in FIG . 8 . Alternatively , packet handler com -   option handler component 564 may interoperate with set
ponent 516 may provide some or all of the packet to various        tings service component 526 , connection state component
components in TCP layer component 506 to identify por- 55 558 , and / or an acknowledgment policy component not
tions of the packet according to the TCP specification and /or shown ) to detect the existence and state of one or more
according to a particular implementation .                     packet acknowledgment attributes . In response to identify
   The ITP header sent by first node 602 may be received by        ing the idle information , attribute option handler component
and/ or otherwise identified by ITP option handler compo -     564 may modify the state of the packet acknowledgment
nent 562 . Message 708 in FIG . 7 exemplifies activation of 60 option . Thus , in response to identifying the idle information ,
ITP option handler component 562 for detecting the ITP             attribute option handler component 564 may prevent and / or
header in the TCP packet received from first node 602 by           alter the time an acknowledgment is sent in a packet data
second node 604 .                                                  from second node 604 to first node 602 in the TCP connec
   In various aspects, ITP option handler component 562            tion .
operating in second node 604 may detect and /or otherwise 65         As described herein an ITP header for detecting an idle
determine a duration of time for associated with detection of      time period for a TCP connection may serve a number of
the idle timeperiod by first node 602 , a duration generator,      purposes. A first node in a TCP connection may via an ITP
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 23 of 28


                                                    US 10 , 306 ,026 B1
                             23                                                                  24
header inform and / or otherwise identify to a second node in         scope of protection sought is defined by the claims as set
the connection one or more durations for detecting an idle            forth hereinafter together with any equivalents thereof
time period by one or both nodes . Given multiple purposes,           entitled to .
one or more types of ITP headers may be supported and /or                All methods described herein may be performed in any
an ITP header may be structured to support one or more of 5 order unless otherwise indicated herein explicitly or by
the described services . An exchange of ITP headers may be            context. The use of the terms “ a ” and “ an ” and “ the” and
 informational and/or may be included in negotiation                  similar referents in the context of the foregoing description
between two nodes included in a TCP connection . When                 and in the context of the following claims are to be construed
used in a negotiation , an ITP header may be included in a            to include the singular and the plural, unless otherwise
negotiation protocol that has an identifiable end during a 10 indicated herein explicitly or clearly contradicted by con
portion of the existence of a TCP connection or may be text. The foregoing description is not to be interpreted as
included in a negotiation that may remain ongoing through     indicating any non - claimed element is essential to the prac
out the existence of a TCP connection . Those skilled in the          tice of the subject matter as claimed .
art will recognize the list of services in this paragraph
exhaustive .                                                     15      I claim :
  It should be understood that the various components                    1. A method , comprising :
illustrated in the various block diagrams represent logical             at a node:
components that are configured to perform the functionality                receiving, from another node , a transmission control
described herein and may be implemented in software ,                        protocol ( TCP ) -variant packet in advance of a TCP
hardware , or a combination of the two . Moreover, some or 20                 variant connection being established ;
all of these logical components may be combined , somemay                  detecting an idle time period parameter field in the
be omitted altogether, and additional components may be                       TCP - variant packet;
added while still achieving the functionality described                    identifying metadata in the idle time period parameter
herein . Thus, the subject matter described herein may be                     field for an idle time period and, during which , no
embodied in many different variations, and all such varia - 25                packet is communicated in the TCP -variant connec
tions are contemplated to be within the scope of what is                      tion to keep the TCP - variant connection active ; and
claimed .                                                                  modifying, based on the metadata , a timeout attribute
   To facilitate an understanding of the subject matter                       associated with the TCP - variant connection .
described above , many aspects are described in terms of                 2 . The method of claim 1 wherein the timeout attribute is
sequences of actions that may be performed by elements of 30 an attribute of a keep - alive .
a computer system . For example , it will be recognized that    3 . The method of claim 1 wherein at least one of:
the various actionsmay be performed by specialized circuits     the node includes a server , the server being configured to :
or circuitry (e . g ., discrete logic gates interconnected to       in response to the receiving , send, to the another node ,
perform a specialized function ), by program instructions           another TCP - variant packet in advance of the TCP
being executed by one or more instruction processing units , 35     variant connection being established , the another TCP
or by a combination of both . The description herein of any         variant packet including other metadata for the idle
sequence of actions is not intended to imply that the specific             time period ; or
order described for performing that sequence must be fol                the node includes a client, the clientbeing configured such
lowed .                                                                    that the receiving is performed subsequent to sending ,
  Moreover , the methods described herein may be embod - 40                to the another node , another TCP - variant packet in
ied in executable instructions stored in a computer readable               advance of the TCP - variant connection being estab
medium for use by or in connection with an instruction                     lished including other metadata for the idle time period .
execution machine , system , apparatus , or device , such as a           4 . The method of claim 3 wherein , regardless as to
computer-based or processor- containing machine, system ,             whether the node is the server or the client, the metadata is
apparatus, or device . As used herein , a “ computer readable 45 the same as the other metadata .
medium ” may include one or more of any suitable media for          5 . The method of claim 3 wherein , regardless as to
storing the executable instructions of a computer program in     whether the node is the server or the client, the metadata is
one or more of an electronic , magnetic , optical, electromag -  different from the other metadata .
netic , and infrared form , such that the instruction execution     6 . The method of claim 1 wherein the timeout attribute is
machine, system , apparatus, or device may read ( or fetch ) 50 specified in at least one of a number of seconds or minutes.
the instructions from the computer readable medium and                  7 . The method of claim 1 wherein the timeout attribute is
execute the instructions for carrying out the described meth -        used to keep the TCP - variant connection open in response to
ods. A non - exhaustive list of conventional exemplary com -          being inactive , and to prevent one or more other nodes from
puter readable media includes a portable computer diskette; closing the TCP -variant connection in response to being
a random access memory (RAM ); a read only memory 55 inactive .
(ROM ); an erasable programmable read only memory              8 . The method of claim 1 wherein the metadata is used as
(EPROM or Flash memory ); optical storage devices, includ -           input of an algorithm for determining a duration of time
ing a portable compact disc (CD ) , a portable digital video          specified by the timeout attribute .
disc (DVD ) , a high definition DVD (HD -DVDTM ), a Blu                  9 . The method of claim 8 wherein the algorithm is
rayTM disc ; and the like .                                      60 determined based on at least one particular attribute .
   Thus, the subjectmatter described herein may be embod                 10 . The method of claim 1 wherein the modification of the
ied in many different forms, and all such forms are contem -          timeout attribute results from a negotiation between the
plated to be within the scope of what is claimed . It will be         another node and the node via a negotiation protocol of a
understood that various details may be changed without                TCP - variant protocol.
departing from the scope of the claimed subject matter. 65               11 . The method of claim 1 and further comprising:
Furthermore, the foregoing description is for the purpose of            detecting the idle time period based on the timeout
illustration only, and not for the purpose of limitation , as the           attribute ; and
           Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 24 of 28


                                                     US 10 ,306 , 026 B1
                              25                                                                    26
   in response to detecting the idle time period , deactivating          29 . The method of claim 1 wherein the node modifies ,
      the TCP- variant connection by releasing a resource             based on the metadata , the timeout attribute associated with
      allocated for the TCP - variant connection by one of the        the TCP - variant connection , in connection with negotiating,
     nodes without signaling another one of the nodes that            with the another node , a duration of the idle time period .
      is related to the detection of the idle time period .       5     30 . The method of claim 1 wherein the node modifies,
   12 . The method of claim 1 wherein at least one of the             based on the metadata , the timeout attribute associated with
detecting or the identifying is performed at a TCP -variant           the TCP- variant connection , after sending, to the another
layer other than a TCP layer, where the TCP - variant layer is        node , a different TCP - variant packet with differentmetadata
above an Internet Protocol (IP ) layer and below a hypertext in an idle time period parameter field thereof.
transfer protocol (HTTP ) application layer .               10 31 . The method of claim 1 wherein a duration of the idle
   13. The method of claim 1 and further comprising :                 time period is configured by an application via an analog of
   executing a network application that is configured to              a socket.
     perform a 3 -way TCP handshake for establishing a TCP              32. The method of claim 1 wherein the metadata is
      connection that is different than the TCP - variant con -       identified by an application via an analog of a socket.
     nection , and wherein the network application is con - 15          33. A method , comprising:
      figured to establish the TCP -variant connection instead          at a node:
     of the TCP connection in order to permit negotiation ,                receiving idle information for detecting an idle time
     between the another node and the node , of the timeout                  period , during which , no packet is communicated in
     attribute , where the timeout attribute is not available in             a transmission control protocol ( TCP ) -variant con
     response to establishing the TCP connection , but is 20                 nection to keep the TCP - variant connection active ;
     available in response to establishing the TCP - variant               generating a TCP-variant packet including an idle time
      connection so that the TCP -variant connection is                       period parameter field identifying metadata for the
     capable of being at least partially closed as a result of                idle time period based on the idle information ; and
     being inactive based on the timeout attribute .                       sending, from the node to another node, the TCP
   14 . The method of claim       1 wherein the TCP - variant 25             variant packet in advance of the TCP - variant con
packet and the metadata included therewith are received                      nection being established to provide the metadata for
from the another node, without any prior signaling from the                  the idle time period to the another node, for use by
node to the another node .                                                   the another node in modifying, based on the meta
   15 . The method of claim 1 wherein one or more keep                       data , a timeout attribute associated with the TCP
alive packets are communicated , based on the idle time 30                   variant connection .
period .                                                                34 . The method of claim 33 wherein modifying the
   16 . The method    of claim 1 wherein one or more keep      timeout attribute reduces a number of keep - alive signals that
alive packets are     communicated , based on a keep -alive    are required to be communicated .
period .                                                          35 . The method of claim 33 wherein the TCP -variant
   17 . The method    of claim 1 wherein one or more keep - 35 packet and the metadata included therewith are sent by the
alive packets are     communicated , based on a keep - alive   node to the another node , without any prior signaling
period that is , in turn , based on the idle time period .            received by the node from the another node.
   18 . The method of claim 17 wherein the keep - alive period       36 . The method of claim 33 wherein the metadata
is not user - configurable .                                      includes a first value and the timeout attribute is capable of
   19 . The method of claim 17 wherein the keep - alive period 40 being modified to include a second value that is different
is not configurable , while the idle time period is configu - than the first value of the metadata .
rable .                                                            37 . The method of claim 33 wherein the timeout attribute
   20 . The method of claim 17 wherein the one or more is specified in a number of seconds .
keep -alive packets are empty .                                    38 . The method of claim 33 wherein the modification of
   21. The method of claim 17 wherein the keep -alive period 45 the timeout attribute results from a negotiation between the
is administered using a keep -alive timer.                            another node and the node .
   22 . The method of claim 21 wherein the keep -alive timer             39 . The method of claim 33 and further comprising:
is separate from an idle timer that is used to administer the           detecting the idle time period based on the idle informa
idle time period .                                                         tion ; and
   23 . The method of claim 17 wherein the one or more 50               in response to detecting the idle time period , deactivating
keep - alive packets are conditionally communicated based                  the TCP - variant connection .
on at least one keep -alive attribute .                                 40 . The method of claim 33 wherein at least the gener
   24 . The method of claim 23 wherein the keep -alive                ating is performed at a TCP - variant layer other than a TCP
attribute is separate from the timeout attribute .        layer, where the TCP- variant layer is above an Internet
   25 . The method of claim 1 wherein a negotiation is 55 Protocol (IP ) layer and below a hypertext transfer protocol
performed between the node and the another node as to the (HTTP ) application layer.
idle time period .                                          41. The method of claim 33 and further comprising:
   26 . The method of claim 1 wherein the TCP -variant                  executing a network application that is configured to
packet is received for the purpose of negotiating a duration              perform , in another scenario , a 3 -way TCP handshake
of the idle time period .                                    60            for establishing a TCP connection that is different than
   27 . The method of claim 1 wherein the TCP -variant                     the TCP - variant connection , and wherein the network
packet is received for informational purposes and not for                  application is configured to establish the TCP -variant
negotiating a duration of the idle time period .                           connection instead of the TCP connection and thus
   28 . The method of claim 1 wherein the node modifies ,                  permit a negotiation , between the another node and the
based on the metadata , the timeout attribute associated with 65           node , of the timeout attribute , where a negotiated
the TCP - variant connection , without an ability to negotiate ,           timeout attribute is not available in response to estab
with the another node , a duration of the idle time period .               lishing the TCP connection , but is available in response
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 25 of 28


                                                   US 10 ,306 ,026 B1
                               27                                                                   28
    to establishing the TCP- variant connection so that the              54 . The method of claim 52 and further comprising :
     TCP - variant connection is at least partially closed as a          detecting the idle time period based on the timeout
    result of being inactive based on the negotiated timeout                attribute ; and
     attribute .                                                         deactivating the non -TCP connection by communicating
  42 . The method of claim 33 wherein the TCP - variant 5                   a particular packet between the another node and the
packet and the metadata included therewith are sent by the                  node , in response to detecting the idle time period .
node to the another node, in response to receiving , by the              55 . The method of claim 52 wherein one or more keep
node from the another node, another TCP - variant packet     alive packets are communicated , based on a keep - alive
with other metadata .                                        period  that is , in turn , based on the idle time period .
                                                          10    56 . The method of claim 55 wherein the keep -alive period
   43 . The method of claim 33 wherein one or more keep - 10 is not configurable
alive packets are communicated , based on a keep -alive                             , while the idle time period is configu
period that is, in turn , based on the idle time period .    rable .
   44 . The method of claim 43 wherein the keep -alive period            57. The method of claim 55 wherein the one or more
                                                                       keep -alive packets are conditionally communicated based
is not user configurable .                                        15 on at least one keep - alive attribute .
   45 . The method of claim 43 wherein the keep - alive period           58. Themethod of claim 55 wherein the node determines ,
is not configurable, while the idle time period is configu -           based on the metadata , the timeout attribute associated with
rable .                                                                the non - TCP connection , without an ability to negotiate ,
   46 . The method of claim 43 wherein the keep -alive period          with the another node, a duration of the idle time period .
is administered using a keep -alive timer that is separate from 20       59 . The method of claim 55 wherein the node determines ,
an idle timer that is used to administer the idle time period .        based on themetadata , the timeout attribute associated with
   47 . The method of claim 43 wherein the one or more                 the non - TCP connection , in connection with negotiating ,
keep -alive packets are conditionally communicated based               with the another node , a duration of the idle time period.
on at least one keep -alive attribute .                      60 . Themethod of claim 55 wherein a duration of the idle
   48 . The method of claim 47 wherein the keep - alive 25 time period is configured by an application via an analog of
attribute is separate from the timeout attribute .         a socket.
   49. The method of claim 33 wherein the TCP-variant        61. A method comprising:
packet is sent for the purpose ofnegotiating a duration of the           at a node configured to execute a network application
idle time period .                                                          such that the network application is operates in accor
   50 . The method of claim 33 wherein the TCP - variant 30                 dance with a non -transmission control protocol ( TCP )
packet is sent for informational purposes and not for nego                  protocol that operates above an Internet Protocol (IP )
tiating a duration of the idle time period .                                layer and below a hypertext transfer protocol (HTTP)
   51 . The method of claim 33 wherein a duration of the idle
                                                                            application layer:
time period is configured by an application via an analog of 25             receiving idle information for use in detecting an idle
                                                                              time period that results in a non - TCP connection
a socket.                                                                     being subject to deactivation;
  52. A method comprising :                                                 generating, based on the idle information , a non - TCP
  at a node configured to execute a network application                       packet including an idle time period parameter field
     such that the network application operates in accor                       identifying metadata that is specified in at least one
     dance with a non -transmission control protocol (TCP ) 40                of a number of seconds or minutes; and
     protocol that operates above an Internet Protocol ( IP )               sending, from the node to another node and for estab
     layer and below a hypertext transfer protocol (HTTP )                    lishing the non - TCP connection, the non - TCP packet
     application layer:                                                       to provide the metadata to the another node , for use
     receiving , from another node, a non - TCP packet during                 by the another node in determining a timeout attri
        a setup of a non - TCP connection ;                       45          bute associated with the non - TCP connection ;
     identifying metadata, that specifies at least one of a              wherein a three -way TCP handshake is performed for
       number of seconds or minutes, in an idle time period                 establishing a TCP connection that is separate from the
       parameter field in the non - TCP packet, for an idle                non - TCP connection .
       time period , where , as a result of a detection of the           62. The method of claim 61 wherein :
       idle time period , the non - TCP connection is subject 50         the determination of the timeout attribute results from a
       to deactivation ; and                                                negotiation between the another node and the node ;
     determining, based on themetadata , a timeout attribute             during the idle time period , no non - TCP packet including
       associated with the non - TCP connection ;                           data is communicated in the non - TCP connection , and
  wherein , based on operating in accordance with the TCP                   further comprising:
     protocol, a three -way TCP handshake is performed for 55               detecting the idle time period based on the idle infor
    establishing a TCP connection that is different than the                   mation ; and
    non - TCP connection .                                                  in response to detecting the idle time period , deacti
  53. The method of claim 52 wherein :                                        vating the non - TCP connection by at least partially
  the non - TCP packet and the idle time period parameter                     closing the non - TCP connection by one of the nodes
     field included therewith are operable for being received 60              without communication between the node and the
     from the another node , without any prior signaling                       another node that is related to the detection of the
     from the node to the another node ;                                       idle time period .
  the determination of the timeout attribute results from a              63 . The method of claim 62 wherein at least one of:
    negotiation between the another node and the node; and               the communication includes only receiving ;
  the metadata includes a first value and the timeout attri- 65          the communication includes only sending;
    bute is determined to include a second value that is                 the communication includes receiving and sending ;
     different than the first value of the metadata .                    a non - TCP protocol includes a variant to the TCP ;
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 26 of 28


                                                     US 10 , 306 ,026 B1
                            29                                                                          30
  the non - TCP packet is sent directly from the node to the                    based on operating in accordance with a second pro
     another node ;                                                               tocol, that is separate from the TCP, to establish a
  the non - TCP packet is sent from the node to the another                       second protocol connection :
    node via at least one other node ;                                            receiving , from another node , a packet;
  the idle time period parameter field is part of a data 5                        detecting an idle time period parameter field in the
     portion in the non- TCP packet;                                                 packet;
  the idle time period parameter field is part of a header of                     identifying metadata in the idle time period param
     the non- TCP packet;                                                            eter field for an idle time period , where, in
  the idle information is received based on a previous              10
                                                                                    response to the idle timeperiod being detected , the
    header ;                                                                          second protocol connection is deemed inactive ;
  the timeout attribute is capable being the same as the                             and
     metadata ;                                                                    creating or modifying, based on the metadata , a
   the timeout attribute is capable being different from the                         timeout attribute associated with the second pro
     metadata ;                                                     15 .             tocol connection .
  the idle time period is specified in a number of seconds;                  69 . The method of claim 68 wherein creating or modify
  the idle time period is specified in a number of minutes;                ing the timeout attribute renders one or more keep -alive
  the m utattribute species duration                                       packets in the second protocol connection unnecessary .
  the non - TCP packet is informational;                                     70 . The method of claim 68 wherein at least one of:
  a TCP protocol operates directly above the IP layer ; 20 the node includes a server , the server being configured to :
  a TCP protocol operates directly below the HTTP appli                 based on the receiving, send , to the another node ,
     cation layer;                                                      another packet in advance of the second protocol
  the non - TCP protocol operates directly above the IP layer;          connection being established , another packet including
  the non - TCP protocol operates directly below the HTTP               other metadata for the idle time period ; or
     application layer;                                        25
                                                                     the node includes a client, the client being configured such
  the determination of the timeout attribute includes at least          that the receiving is performed subsequent to sending ,
    one of modifying, creating , or deleting the timeout                to the another node, another packet in advance of the
     attribute ;                                                        second protocol connection being established including
  the network application provides the idle information to a            other metadata for the idle time period .
     ITP policy component via a settings service component 30 71. The method of claim 70 wherein the metadata is the
     interoperating with a sockets component;
  during the idle time period , a non - TCP packet including same    72 .
                                                                          as the other metadata .
                                                                           The method of claim 70 wherein the metadata is
    data is received by the node where the non - TCP packet different        from the other metadata .
     including data is sent by the another node ;
  during the idle time period , a non - TCP packet including 35 73. The method of claim 70 wherein the metadata is based
     data is received by the another node where the non on 74the. The      other metadata.
                                                                               method of claim 68 wherein the timeout attribute
     TCP packet including data is sent by the node; or
  during the idle time period , a non- TCP packet including       is specified  in at least one ofa number of seconds or minutes.
     data is received by the node where the non - TCP packet         75 .  The method    of claim 68 wherein the metadata is used
     including data is sent in the TCP connection .            40 as input of an algorithm for determining a duration of time
  64. The method of claim 61 wherein :                                     associated with the timeout attribute .
  one or more keep - alive packets are communicated , based                   76 . The method of claim 75 wherein the algorithm is
    on a keep -alive period that is , in turn , based on the idle          determined , in response to the identification of the metadata
      time period ;                                                        and based on at least one particular attribute not related to
  the keep -alive period is not configurable , while the idle 45 the metadata .
     time period is configurable ; and                             77 . The method of claim 68 wherein the creation or the
   the one or more keep - alive packets are conditionally modification of the timeout attribute results from a negotia
     communicated based on at least one keep -alive attri tion between the another node and the node via a negotiation
     bute .                                                      protocol specific to the second protocol.
  65. The method of claim 64 and further comprising : 50 78 . The method of claim 68 and further comprising:
configuring the node to cause the another node to determine ,      detecting the idle time period based on the timeout
based on the metadata , the timeout attribute associated with                   attribute ; and
the non - TCP connection , without an ability to negotiate,                  deactivating the second protocol connection in response
with the node , a duration of the idle time period .                   to detecting the idle time period .
   66 . The method of claim 64 and further comprising : 55 79 . The method of claim 68 wherein the second protocol
 configuring the node to cause the another node to determine,    is utilized instead of the TCP in order to permit negotiation ,
based on the metadata , the timeout attribute associated with    between the another node and the node , of the timeout
the non - TCP connection , in connection with negotiating,       attribute, where a negotiated timeout attribute is not avail
with the node , a duration of the idle time period .             able based on operating in accordance with the TCP , but is
   67 . The method of claim 64 wherein a duration of the idle 60 available based on establishing the second protocol connec
time period is configured by an application via an analog of tion so as to permit the second protocol connection to be at
a socket.                                                                  least partially closed based on the negotiated timeout attri
  68 . A method comprising :                                               bute in response to the second protocol connection being
   at a node configured with a network application that is inactive.
      configured to operate in accordance with a first protocol 65 80 . The method of claim 68 wherein the timeout attribute
      including a transmission control protocol ( TCP ) to        is used to determine whether to at least partially close the
      establish a TCP connection :                                second protocol connection when inactive.
         Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 27 of 28


                                                    US 10 , 306 ,026 B1
                              31                                                             32
   81 . The method of claim 68 wherein the packet and the      92 . A method comprising :
metadata included therewith are received from the another      at a node with a network application that operates in
node, without requiring any prior signaling from the node to      accordance with a first protocol including a transmis
the another node .                                                sion control protocol (TCP ) that operates above an
   82 . A method comprising :                                     Internet Protocol ( IP ) layer and below a hypertext
   at a node including a network application configured to       transfer protocol (HTTP ) application layer:
     operate in accordance with a first protocol including a      based on operating in accordance with a second pro
      transmission control protocol ( TCP ) to establish a TCP       tocol that is different from the TCP, to set up a second
      connection :                                                   protocol connection , where the second protocol
      based on operating in accordance with a second pro             operates above the IP layer and below the HTTP
         tocol, that is separate from the TCP, to establish a        application layer:
         second protocol connection :                                receiving , from another node, a packet;
                                                                     identifying metadata , that specifies at least one of a
         receiving idle information for detecting an idle time          number of seconds or minutes , in an idle time
            period, in connection with which , the second 15           period parameter field in the packet for an idle
            protocol connection is subject to deactivation ;            time period and , during which , no packet is com
         generating a second protocol packet including an idle         municated thatmeets each of the following crite
           time period parameter field identifying metadata                   ria : a ) communicated via the second protocol
           for the idle time period based on the idle infor                   connection , and b ) causes the second protocol
          mation ; and                                           20           connection to be kept at least partially alive ; and
        sending , from the node to another node, the second                determining , based on the metadata , a timeout attri
          protocol packet to provide the metadata for the                     bute associated with the second protocol connec
          idle time period to the another node, for use by the                tion .
           another node in creating or modifying, based on            93 . The method of claim 92 wherein :
           the metadata , a timeout attribute associated with 25      nothing is communicated that meets each of the criteria ,
           the second protocol connection .                             during the idle time period ;
   83 . The method of claim 82 wherein the timeout attribute          the determination of the timeout attribute results from a
is an attribute of the idle time period .                                negotiation between the another node and the node; and
   84 . The method of claim 82 wherein the second protocol            the metadata includes a first value and the timeout attri
packet and the metadata included therewith are sent by the 30           bute is determined to include a second value that is
node to the another node, without any prior signaling                   different than the first value of the metadata .
                                                                      94 . The method of claim 92 and further comprising :
between the node and the another node .                               detecting the idle time period based on the timeout
   85 . The method of claim 82 wherein the metadata                      attribute ; and
includes a first value and the timeout attribute is capable of 2535   deactivating the second protocol connection by commu
being created or modified to include a second value that is             nicating a particular packet between the another node
different than the first value of the metadata .                        and the node , in response to detecting the idle time
   86 . The method of claim 82 wherein the timeout attribute            period .
is at least one of a number of seconds or minutes .                   95 . The method of claim 94 wherein at least one of:
   87 . The method of claim 82 wherein the creation or the 40         the communication includes only receiving ;
modification of the timeout attribute results from a negotia          the communication includes only sending;
tion between the another node and the node .                          the communication includes receiving and sending;
   88 . The method of claim 82 and further comprising:                the particular packet is communicated between the
   detecting the idle time period; and                                   another node and the node , by being communicated
   deactivating the second protocol connection by commu- 45              from the another node to the node ;
     nicating a particular packet between the another node            the particular packet is communicated between the
     and the node , in response to detecting the idle time              another node and the node, by being communicated
     period .                                                            from the node to the another node ;
   89. The method of claim 82 wherein the second protocol             the second protocol includes a variant to the TCP ;
 is utilized instead of the TCP in order to permit negotiation , 50   the second protocol includes an extension to the TCP ;
between the another node and the node, of the timeout                 the second protocol includes a non - TCP protocol;
attribute , where the negotiation of the timeout attribute is not     the second protocolconnection includes a first connection
available based on operating in accordance with the TCP, but             that is set up ;
is available in response to establishing the second protocol          the second protocol connection includes an initial con
connection so as to permit the second protocol connection to 55         nection that is set up ;
be at least partially closed in response to being inactive            the metadata specifies a number of seconds;
based on the timeout attribute .                                      the metadata specifies a number of minutes ;
  90 . Themethod of claim 82 wherein the timeout attribute            the packet is informational;
serves to keep the second protocol connection open in                 the packet is received directly by the node from the
response to being inactive , and to prevent one or more other 60        another node;
nodes from closing the second protocol connection in           the packet is received by the node from the another node
response to being inactive .                                      via at least one other intermediate node;
   91. The method of claim 82 wherein the second protocol      the timeout attribute is capable being the same as the
packet and the metadata included therewith are sent by the       metadata ;
node to the another node , in response to receiving, by the 65 the timeout attribute is capable being different from the
node from the another node , another second protocol packet      metadata ;
with other metadata .                                          the timeout attribute specifies a time duration ;
      Case 6:20-cv-00453-ADA Document 1-5 Filed 06/01/20 Page 28 of 28


                                                US 10 , 306 , 026 B1
                          33                                                                  34
the determining the timeout attribute includes at least one                cated that meets each of the following criteria: a )
  of modifying , creating, or deleting the timeout attri                   communicated in the second protocol connection ,
  bute ;                                                                   and b ) results in the second protocol connection
the TCP operates directly above the IP layer;                              being at least partially kept alive;
the TCP operates directly below the HTTP application 5                   generating , based on the idle information , a second
  layer;                                                                    protocol packet including an idle time period
the second protocol operates directly above the IP layer ;                  parameter field identifying metadata that is speci
the second protocol operates directly below the HTTP                       fied in at least one of a number of seconds or
  application layer ;                                                      minutes ; and
during the idle time period, a data -equipped second pro - 10            sending , from the node to another node and during
  tocol packet is capable of being received by the node in                  the set up of the second protocol connection , the
   another connection separate from the second protocol                    second protocol packet to provide themetadata to
   connection ; or                                                         the another node, for use by the another node in
during the idle time period , a data - equipped second pro                 determining a timeout attribute associated with the
  tocol packet is capable of being received by the another 13               second protocol connection .
  node in another connection separate from the second               97 . The method of claim 96 wherein :
   protocol connection.                                             the determination of the timeout attribute results from a
96 . A method comprising:                                             negotiation between the another node and the node, and
at a node including a network application that operates in             further comprising :
  accordance with a first protocol including a transmis - 20           detecting the idle time period based on the idle infor
  sion control protocol ( TCP ) that operates above an                   mation ; and
  Internet Protocol ( IP ) layer and below a hypertext                 releasing a resource allocated for the second protocol
  transfer protocol (HTTP ) application layer to set up a                connection by one of the nodes without signaling
   TCP connection :                                                      another one of the nodes in connection with the
  based on the network application operating in accor - 25   25
                                                                         detection of the idle time period .
     dance with a second protocol, that is different from           98 . The method of claim 96 , wherein , based on the
                                                                  network application operating in accordance with the second
    the TCP, to set up a second protocol connection , protocol to set up the second protocol connection , the second
    where the second protocol operates above the IP protocol
    layer and below the HTTP application layer: le 30 the HTTPoperates   exclusively above the IP layer and below
                                                                  application layer.
    receiving idle information for use in detecting an idle
       time period during which no signal is communi
